Exhibit 10.2

EXECUTION COPY

FIRST AMENDMENT

FIRST AMENDMENT dated as of August 2, 2016 (this “Amendment”), to the Credit
Agreement (as defined below) among Avago Technologies Cayman Holdings Ltd., an
exempted company incorporated with limited liability under the laws of the
Cayman Islands (“Holdings”), Avago Technologies Cayman Finance Limited, an
exempted company incorporated with limited liability under the laws of the
Cayman Islands (the “Cayman Borrower”), BC Luxembourg S.à r.l., a Luxembourg
private limited liability company (société à responsabilité limitée), having its
registered office at 3A, Sentier de l’Esperance, L-1474 Luxembourg, Grand-Duchy
of Luxembourg, registered with the Luxembourg Register of Commerce and Companies
under registration number B 201613 and with a share capital of US $20,000 (the
“Luxco Borrower” and, together with the Cayman Borrower, the “Borrowers”), the
lenders party hereto and Bank of America, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and collateral agent.

RECITALS

A. Holdings, the Borrowers, the Lenders party thereto from time to time and the
Administrative Agent, are party to that certain Credit Agreement dated as of
February 1, 2016 (as amended by that certain First Incremental Term A Facility
Amendment, dated as of April 29, 2016, that certain Second Incremental Term A
Facility Amendment, dated as of August 2, 2016 and as further amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”).

B. The Borrowers have requested that the Lenders agree to make certain
amendments to the Credit Agreement.

C. The Credit Agreement permits the Borrowers to obtain Credit Agreement
Refinancing Indebtedness from any Lender or Additional Lender in respect of all
or any portion of the Term Loans outstanding under the Credit Agreement in the
form of Other Term Loans and Other Term Commitments pursuant to a Refinancing
Amendment.

D. On the First Amendment Effective Date (as defined below), the Borrowers
intend to (i) incur additional Term Loans pursuant to Sections 2.21 and 9.02 of
the Credit Agreement in an aggregate principal amount of up to $6,595,000,000.00
(any such resulting Term Loans, the “Term B-3 Loans”) and (ii) use the proceeds
of the Term B-3 Loans to repay all or a portion of Term B-1 Dollar Loans
outstanding immediately prior to the First Amendment Effective Date (the
“Original Term B-1 Loans”) and accrued interest thereon and to pay fees and
expenses incurred in connection with the foregoing.

E. Subject to the terms and conditions set forth herein, each Person party
hereto who has delivered a signature page as a Lender agreeing to provide Term
B-3 Loans (each such Person who is a Lender holding Original Term B-1 Loans
immediately prior to the effectiveness of this Amendment, a “Continuing Term B
Lender”; each such Person who is not a Continuing Term B Lender, an “Additional
Term B Lender”; and each Continuing Term B Lender and Additional Term B Lender,
a “Term B-3 Lender”) has agreed to provide a commitment (the “Term B-3
Commitment”) in the amount set forth on Exhibit A hereto to (x)



--------------------------------------------------------------------------------

make a new Term B-3 Loan and/or (y) convert all (or such lesser amount as the
Administrative Agent may allocate) of its Term B-1 Loans into Term B-3 Loans
(such converted Term B-3 Loans, the “Converted Term B Loans” and any such
conversion of Original Term B-1 Loans into Term B-3 Loans being referred to
herein as a “Term B Conversion”)). Any Lender holding Original Term B-1 Loans
immediately prior to the effectiveness of this Amendment that is not a Term B-3
Lender is referred to herein as an “Exiting Term B Lender”. In the event that
any Lender is a Continuing Term B Lender but receives an allocation of Term B-3
Loans in amount less than the amount of its Original Term B-1 Loans, such Lender
shall be considered an Exiting Term B Lender with respect to the difference
between the amount of its Original Term B-1 Loans and the allocated amount of
its Term B-3 Loans.

F. In order to effect the foregoing, Holdings, the Borrowers and the other
parties hereto desire to amend the Credit Agreement, subject to the terms and
conditions set forth herein. This Amendment is a Refinancing Amendment
contemplated by Section 2.21 of the Credit Agreement to provide for the Term B-3
Loans, which is subject to the approval of Holdings, the Borrowers, the
Administrative Agent and the Term B-3 Lenders, which will become effective only
on the First Amendment Effective Date.

AGREEMENTS

In consideration of the foregoing and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Holdings, the
Borrowers, the Term B-3 Lenders and the Administrative Agent hereby agree as
follows:

ARTICLE I.

Refinancing Amendment

SECTION 1.01.Defined Terms. Capitalized terms used herein (including in the
recitals hereto) and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement (as modified by this
Amendment). The rules of construction specified in Section 1.03 of the Credit
Agreement also apply to this Amendment.

SECTION 1.02.Term B Commitments. (a) Subject to the terms and conditions set
forth herein, on the First Amendment Effective Date, each Additional Term B
Lender agrees to fund a Term B-3 Loan in a principal amount not exceeding such
Additional Term B Lender’s Term B-3 Commitment set forth in Exhibit A hereto.

(b) Subject to the terms and conditions set forth herein, on the First Amendment
Effective Date, each Continuing Term B Lender agrees to convert all (or such
lesser amount as the Administrative Agent may allocate) of its Original Term B-1
Loans into Converted Term B Loans (it being understood that such conversion may
be done on a non-pro rata basis). Without limiting the generality of the
foregoing, each Continuing Term B Lender shall have a commitment to acquire, by
Term B Conversion, Converted Term B Loans in the amount of its Original Term B-1
Loans then held by such Continuing Term B Lender. Each party hereto acknowledges
and agrees that notwithstanding any such Term B Conversion, each such Continuing
Term B Lender shall be entitled to receive payment on the First Amendment
Effective Date of the unpaid fees and interest accrued to such date with respect
to all of its Original Term B-1 Loans that are subject to such Term B
Conversion.

 

-2-



--------------------------------------------------------------------------------

(c) Each Term B-3 Lender, by delivering its signature page to this Amendment and
funding, or converting its Original Term B-1 Loans into, Term B-3 Loans on the
First Amendment Effective Date shall be deemed to have acknowledged receipt of,
and consented to and approved, each Loan Document and each other document
required to be delivered to, or be approved by or satisfactory to, the
Administrative Agent or any Lenders or Class of Lenders on the First Amendment
Effective Date. The commitments of the Term B-3 Lenders are several, and no Term
B-3 Lender shall be responsible for any other Term B-3 Lender’s failure to make
Term B-3 Loans.

(d) Subject to the terms and conditions set forth herein, pursuant to
Section 2.21 of the Credit Agreement, effective as of the First Amendment
Effective Date, for all purposes of the Loan Documents, (i) the Term B-3
Commitments shall constitute “Term B Commitments” and “Other Term Commitments”,
(ii) the Term B-3 Loans shall constitute “Term B Loans” and “Other Terms Loans”
and (iii) each Term B-3 Lender shall become an “Additional Lender” and a
“Lender” (if such Term B-3 Lender is not already a Term B Lender or Lender prior
to the effectiveness of this Amendment) and shall have all the rights and
obligations of a Lender holding a Term B Commitment (or, following the making of
a Term B-3 Loan, a Term B Loan).

(e) In the event that the aggregate amount of Term B-3 Commitments exceeds the
aggregate principal amount of Original Term B-1 Loans subject to the Term B
Conversion, the Original Term B-1 Loans (or applicable portion thereof in the
case of an Exiting Term B Lender that is also a Continuing Term B Lender) of
each Exiting Term B Lender shall, immediately upon the effectiveness of this
Amendment, be repaid in an aggregate principal amount equal to such excess (such
amount, the “Excess Amount”) (together with any unpaid fees and interest accrued
thereon (including funding losses payable to any Exiting Term B Lenders pursuant
to Section 2.16 of the Credit Agreement)) with the proceeds of the Term B-3
Loans and other funds available to the Borrower. The Borrowers shall, on the
First Amendment Effective Date, pay to the Administrative Agent, for the
accounts of the Persons that are Term B Lenders immediately prior to the First
Amendment Effective Date, all interest, fees and other amounts accrued to the
First Amendment Effective Date with respect to the Original Term B-1 Loans that
are converted pursuant to Section 1.02(b) of this Amendment.

(f) Each Lender party hereto (including each Continuing Term B Lender) waives
(i) any right to compensation for losses, expenses or liabilities incurred by
such Lender to which it may otherwise have been entitled pursuant to Section
2.16 of the Credit Agreement in respect of the transactions contemplated hereby
and (ii) solely in respect of the prepayment of Original Term B-1 Loans and the
making of (or conversion into) Term B-3 Loans, as contemplated hereby,
compliance with the requirements set forth in (A) Section 2.11(e) of the Credit
Agreement that the Borrowers give prior notice of a voluntary prepayment of
Loans and (B) Section 2.03 of the Credit Agreement that the Borrowers deliver a
Borrowing Request within the time periods specified therein.

 

-3-



--------------------------------------------------------------------------------

(g) Each Term B-3 Lender (a) represents and warrants to the Administrative Agent
that (i)(A) it has full power and authority, and has taken all action necessary,
to execute and deliver its Term B-3 Commitment and to consummate the
transactions contemplated hereby and thereby and to become a Term B-3 Lender
under the Credit Agreement in respect of the Term B-3 Loans, and (B) neither its
execution and delivery of this Amendment nor the consummation of the
transactions contemplated hereby or thereby conflict with such Term B-3 Lender’s
organizational documents or material contracts or with any applicable law, (ii)
from and after the First Amendment Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
its Term B-3 Loans, shall have the obligations of a Lender thereunder and (iii)
it has received a copy of this Amendment, together with such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into its Term B-3 Commitment and to accept its Term B-3 Loans,
on the basis of which it has made such analysis and decision independently and
without reliance on the Administrative Agent or any other Lender; and (b) agrees
that (i) it will, independently and without reliance on the Administrative Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender thereunder, and
(iii) it hereby irrevocably appoints, designates and authorizes the
Administrative Agent (including, for the avoidance of doubt, in its capacity as
Collateral Agent) to take such action on its behalf under the provisions of the
Credit Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of the Credit
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto.

SECTION 1.03. Amendment of Credit Agreement. Effective as of the First Amendment
Effective Date, the Credit Agreement is hereby amended as follows:

(i) The following definitions are hereby added in the appropriate alphabetical
order to Section 1.01(or, to the extent applicable, are hereby amended and
restated in their entirety):

“Agent” means the Administrative Agent, the Collateral Agent, each Lead
Arranger, each First Amendment Lead Arranger, each Joint Bookrunner, each First
Amendment Joint Bookrunner, the Syndication Agent, each Co-Documentation Agent,
each First Amendment Co-Managing Agent and any successors and assigns in such
capacity, and “Agents” means two or more of them.

“Converted Term B Loans” has the meaning assigned thereto in the First
Amendment.

“First Amendment” means the First Amendment to this Agreement dated as of August
2, 2016, among Holdings, the Borrowers, the Lenders party thereto and the
Administrative Agent.

 

-4-



--------------------------------------------------------------------------------

“First Amendment Co-Managing Agents” means BMO Capital Markets Corp., Nomura
Securities International, Inc. and The Bank of Tokyo-Mitsubishi UFJ, Ltd.

“First Amendment Effective Date” has the meaning assigned thereto in the First
Amendment.

“First Amendment Joint Bookrunners” means Bank of America, N.A., Deutsche Bank
Securities Inc., Barclays Bank PLC, Citigroup Global Markets Inc., Credit Suisse
Securities (USA) LLC and Wells Fargo Securities, LLC.

“First Amendment Lead Arrangers” means Bank of America, N.A., Deutsche Bank
Securities Inc., Barclays Bank PLC, Citigroup Global Markets Inc., Credit Suisse
Securities (USA) LLC and Wells Fargo Securities, LLC.

“Incremental Term B-1 Loan” means the Incremental Term Loans made by any Term
B-1 Lender.

“Incremental Term B-3 Loan” means the Incremental Term Loans made by any Term
B-3 Lender.

“Term B Commitment” means, collectively, the Term B-1 Dollar Commitment, the
Term B-1 Euro Commitment, the Term B-2 Commitment and the Term B-3 Commitment.

“Term B Lenders” means, collectively, the Term B-1 Dollar Lenders, the Term B-1
Euro Lenders, the Term B-2 Lenders and Term B-3 Lenders.”

“Term B-1 Facility” means the Term B-1 Loans and any Incremental Term B-1 Loans
or any refinancing thereof.

“Term B-3 Commitment” means, with respect to each applicable Term B-3 Lender,
the commitment of such Term B-3 Lender to make a Term B-3 Loan under the First
Amendment on the First Amendment Effective Date, expressed as an amount
representing the maximum principal amount of the Term B-3 Loan to be made by
such Term B-3 Lender hereunder, as such commitment may be (a) reduced from time
to time pursuant to Section 2.08 and (b) reduced or increased from time to time
pursuant to assignments by or to such Term B-3 Lender pursuant to an Assignment
and Assumption. The initial amount of each Term B-3 Lender’s Term B-3 Commitment
is set forth on Schedule 2.01(d) or in the Assignment and Assumption pursuant to
which such Term B-3 Lender shall have assumed its Term B-3 Commitment, as the
case may be. As of the First Amendment Effective Date, the total Term B-3
Commitment is $6,595,000,000.

 

-5-



--------------------------------------------------------------------------------

“Term B-3 Facility” means the Term B-3 Loans and any Incremental Term B-3 Loans
or any refinancing thereof.

“Term B-3 Lenders” means the Persons listed on Schedule 2.01(d) and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption in respect of any Term B-3 Loans, an Incremental Facility Amendment
in respect of any Term B-3 Loans or a Refinancing Amendment in respect of any
Term B-3 Loans, other than any such Person that ceases to be a party hereto in
respect of any Term B-3 Loans pursuant to an Assignment and Assumption.

“Term B-3 Loan Borrowing” means Term B-3 Loans of the same Class and Type made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect.

“Term B-3 Loan Maturity Date” means February 1, 2023.

“Term B-3 Loans” means the term loans made pursuant to, and as defined in, the
First Amendment (including Converted Term B Loans).

(ii) Schedule 2.01(d) is hereby added to the Credit Agreement as set forth in
Exhibit A to this Amendment.

(iii) The definition of “Applicable Rate” set forth in Section 1.01 of the
Credit Agreement is hereby amended to include the following clause (d)
immediately after clause (c) thereof:

“(d) with respect to any Term B-3 Loan, for any day (i) from the First Amendment
Effective Date to the date on which the Administrative Agent receives a
Compliance Certificate pursuant to Section 5.01(c) for the first full fiscal
quarter ending after the First Amendment Effective Date 3.00% per annum in
respect of any Eurocurrency Loan and 2.00% per annum in respect of any ABR Loan
and (ii) thereafter, the applicable percentage per annum set forth below
determined by reference to the Total Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 5.01(c):

 

-6-



--------------------------------------------------------------------------------

Pricing
Level

  

Total Leverage

Ratio

   Applicable Rate for
Eurocurrency Loans     Applicable Rate for
ABR Loans  

1

   Less than or equal to 1.50:1.00      2.75 %      1.75 % 

2

   Greater than 1.50:1.00      3.00 %      2.00 % 

                ”

(iv) The definition of “Applicable Rate” set forth in Section 1.01 of the Credit
Agreement is hereby further amended in the penultimate paragraph to (x) replace
the text “With respect to clause (a) above” with the following text “With
respect to clauses (a) and (d) above” and (y) replacing the text “then Pricing
Level 2 shall apply in respect of the Term B-1 Facility” with the text “then
Pricing Level 2, as set forth in clauses (a) and (d), respectively, shall apply
in respect of the Term B-1 Facility and Term B-3 Facility”.

(v) The definition of “Class” set forth in Section 1.01 of the Credit Agreement
is hereby amended to replace the reference to “Term B-2 Loans” therein with a
reference to “Term B-2 Loans, Term B-3 Loans (other than Incremental Term
Loans)”, and the reference to “Term B-2 Commitment” therein with a reference to
“Term B-2 Commitment, Term B-3 Commitment”.

(vi) The definition of “Loan Documents” set forth in Section 1.01 of the Credit
Agreement is hereby amended to insert the words “the First Amendment,”
immediately after the words “the Second Incremental Term A Facility Amendment”.

(vii) The definition of “Majority Facility Lenders” set forth in Section 1.01 of
the Credit Agreement is hereby amended to replace the reference to “Term B-2
Loans” therein with a reference to “Term B-2 Loans, the Term B-3 Loans”.

(viii) The definition of “Repricing Transaction” set forth in Section 1.01 of
the Credit Agreement is hereby amended to replace, in clause (a) and the last
sentence of the definition, each reference to “Term B-1 Loans” therein with a
reference to “Term B-1 Loans or Term B-3 Loans, as applicable,” and amended to
replace, in clause (b) of the definition, the reference to “Term B-1 Loans”
therein with a reference to “Term B-1 Loans or Term B-3 Loans”.

(ix) The definition of “Term B Loans” set forth in Section 1.01 of the Credit
Agreement is hereby amended to replace the reference to “and the Term B-2 Loans”
therein with a reference to “, the Term B-2 Loans and the Term B-3 Loans.”

(x) Clause (b) of Section 2.01 of the Credit Agreement is hereby amended to
replace the reference to “Commitment and (iii)” therein with a reference to
“Commitment, (iii)” and adding the following clause at the end of the first
sentence, “and (iv) each applicable Term B-3 Lender agrees to make a Term B-3
Loan to the Borrower Parties on the First Amendment Effective Date pursuant to
the terms of the First Amendment denominated in Dollars in a principal amount
not exceeding its Term B-3 Commitment.”

 

-7-



--------------------------------------------------------------------------------

(xi) Clause (d) of Section 2.02 is hereby amended to insert the words “, the
Term B-3 Loan Maturity Date” immediately after the words “the Term B-2 Loan
Maturity Date”.

(xii) Clause (ii) of Section 2.03 of the Credit Agreement is hereby amended by
adding the text “a Term B-3 Loan Borrowing,” after the text “a Term B-2 Loan
Borrowing,” appearing in such definition.

(xiii) Clause (a) of Section 2.08 of the Credit Agreement is hereby amended by
(x) replacing the reference to “Date and (iv)” therein with a reference to
“Date,” and (y) deleting clause (iv) thereof in its entirety and substituting in
lieu thereof the following:

“(iv) the Term B-1 Dollar Commitment, the Term B-1 Euro Commitment and the Term
B-2 Commitment shall terminate upon the funding of the Term B-1 Dollar Loans,
the Term B-1 Euro Loans or the Term B-2 Loans, as applicable, on the Effective
Date and (v) the Term B-3 Commitment shall terminate upon the funding of the
Term B-3 Loans on the First Amendment Effective Date.”

(xiv) Clause (b) of Section 2.10 of the Credit is hereby amended to replace the
reference to “Date and (ii)” therein with a reference to “Date, (ii)” and adding
the following text before “, together in each case”:

“and (iii) Term B-3 Loan Borrowings in equal quarterly installments on the 15th
day of each March, June, September and December (commencing with September 15,
2016), each of which shall be in an amount equal to 0.25% of the original
aggregate principal amount of the Term B-3 Loans on the First Amendment
Effective Date.”

(xv) Clause (c) of Section 2.10 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“(c) To the extent not previously paid, (i) all Term A Loans shall be due and
payable on the Term A Loan Maturity Date, (ii) all Term B-1 Loans shall be due
and payable on the Term B-1 Loan Maturity Date, (iii) all Term B-2 Loans shall
be due and payable on the Term B-2 Loan Maturity Date and (iv) all Term B-3
Loans shall be due and payable on the Term B-3 Loan Maturity Date.”

(xvi) Clause (a)(i) of Section 2.11 of the Credit Agreement is hereby amended to
add the text “(x)” immediately after the words “provided that” and add the
following text at the end thereof:

 

-8-



--------------------------------------------------------------------------------

“and (y) in the event that, on or prior to the date that is six months after the
First Amendment Effective Date, the Borrower Parties (i) make any prepayment of
Term B-3 Loans in connection with any Repricing Transaction the primary purpose
of which is to decrease the Effective Yield on such Term B-3 Loans or (ii)
effect any amendment of this Agreement resulting in a Repricing Transaction the
primary purpose of which is to decrease the Effective Yield on the Term B-3
Loans, the Borrower shall pay to the Administrative Agent, for the ratable
account of each of the applicable Term B-3 Lenders, (x) in the case of clause
(i), a prepayment premium of 1.00% of the principal amount of the Term B-3 Loans
being prepaid in connection with such Repricing Transaction and (y) in the case
of clause (ii), an amount equal to 1% of the aggregate amount of the applicable
Term B-3 Loans outstanding immediately prior to such amendment that are subject
to an effective pricing reduction pursuant to such Repricing Transaction.”

(xvii) Clause (d) of Section 2.11 of the Credit Agreement is hereby amended by
inserting “the Term B-3 Loans,” immediately before the words “any Incremental
Loans” set forth therein.

(xviii) Section 2.20(a)(i) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“(i) one or more additional Classes of term loans or additional term loans of
the same Class of any existing Class of term loans (other than Term B-2 Loans),
including Term A Loans, Term B-1 Loans or Term B-3 Loans (the “Incremental Term
Loans”); provided that Incremental Term Loans denominated in euro shall only be
provided as additional term loans of the same Class as the Term B-1 Euro Loans”

(xix) Clause (b) of Section 2.20 of the Credit Agreement is hereby amended to
replace each reference to “Term A Loans or Term B-1 Loans, as applicable”
therein with a reference to “Term A Loans, Term B-1 Loans or Term B-3 Loans as
applicable”, and to replace the reference to “existing Term A Facility or the
existing Term B-1 Facility, as applicable” with a reference to “existing Term A
Facility, the existing Term B-1 Facility or the existing Term B-3 Facility, as
applicable”.

(xx) Clause (a) of Section 2.21 of the Credit Agreement is hereby amended to add
the following text after the last sentence thereof:

“For the avoidance of doubt, the proceeds of any Credit Agreement Refinancing
Indebtedness provided pursuant to this Section 2.21 by any Lender holding any of
the applicable Refinanced Debt may be applied to such Lender’s applicable
Refinanced Debt on a non-ratable basis.”

 

-9-



--------------------------------------------------------------------------------

(xxi) Clause (c) of Section 2.24 of the Credit Agreement is hereby amended to
replace “and (d)” with “, (d)” and add the following text to the end of the last
sentence thereof:

“ and (e) in connection with any replacement of a Non-Accepting Lender on or
prior to the date that is six months after the First Amendment Effective Date,
any such Non-Accepting Lender that is a Term B-3 Lender shall receive the
prepayment premium payable pursuant to Section 2.11(a) as if the assignment of
such Non-Accepting Lender’s Term Loans were a pre-payment of Terms Loans in
connection with a Repricing Transaction”.

(xxii) Section 8.08 of the Credit Agreement is hereby amended to add the
following text after “Lead Arranger”:

“, any First Amendment Lead Arranger, any First Amendment Joint Bookrunner, any
First Amendment Co-Managing Agent”

(xxiii) Clause (c) of Section 9.02 of the Credit Agreement is hereby amended to
replace “and (vi)” with “, (vi)” and add the following at the end of the first
sentence thereof:

“ and (vii) in respect of any assignment of Term B-3 Loans of a Non-Consenting
Lender on or prior to the date that is six months after the First Amendment
Effective Date, such Non-Consenting Lender shall receive the prepayment premium
payable pursuant to Section 2.11(a) as if such assignment were a prepayment in
connection with a Repricing Transaction”

SECTION 1.04. Amendment Effectiveness. This Amendment shall become effective as
of the first date (the “First Amendment Effective Date”) on which the following
conditions have been satisfied:

(a) The Administrative Agent (or its counsel) shall have received from (i) the
Borrowers, (ii) Holdings and (iii) each Term B-3 Lender, either (x) counterparts
of this Amendment signed on behalf of such parties or (y) written evidence
satisfactory to the Administrative Agent (which may include facsimile or other
electronic transmissions of signed signature pages) that such parties have
signed counterparts of this Amendment.

(b) The obligation of each Term B-3 Lender to make Term B-3 Loans (including
through conversion of Original Term B-1 Loans) on the First Amendment Effective
Date is subject to the satisfaction of the following conditions:

(i) Immediately before and after giving effect to the borrowing of the Term B-3
Loans and any repayment of the Original Term B-1 Loans contemplated hereby, (a)
the representations and warranties set forth in Section 2.01 hereof shall be
true and correct in all material respects on and as of the First Amendment
Effective Date, (b) the representations and warranties of each Loan Party set
forth in the Loan Documents shall be true and correct in all material respects
on and as of the First Amendment

 

-10-



--------------------------------------------------------------------------------

Effective Date with the same effect as though made on and as of such date;
provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided further that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
the First Amendment Effective Date or on such earlier date, as the case may be,
(b) no Default or Event of Default shall have occurred and be continuing, and
(c) the Administrative Agent shall have received a certificate of a Responsible
Officer of each of the Borrower Parties dated the First Amendment Effective Date
to such effect.

(ii) The Administrative Agent and the Term B-3 Lenders shall have received
written opinions (addressed to the Administrative Agent, the Collateral Agent
and the Term B-3 Lenders and dated the First Amendment Effective Date) of (i)
Latham & Watkins LLP, special New York counsel for the Loan Parties, (ii) Maples
and Calder, Cayman Islands counsel for the Loan Parties and (iii) Loyens &
Loeff, Luxembourg counsel for the Loan Parties.

(iii) The Administrative Agent shall have received a copy of (i) each
Organizational Document of each Borrower Party and Holdings certified, to the
extent applicable, as of a recent date by the applicable Governmental Authority;
provided that such documents shall not be required to be delivered if the
Borrower Parties and Holdings provide certifications that the applicable
Organization Documents delivered to the Administrative Agent in connection with
the Credit Agreement, remain in full force and effect and have not been amended,
modified, revoked or rescinded since the date of delivery, (ii) signature and
incumbency certificates of the Responsible Officers of each Borrower Party and
Holdings executing the Loan Documents to which it is a party; provided that such
incumbency certificates shall not be required to be delivered if the Borrower
Parties and Holdings provide certifications that the applicable incumbency
certificates delivered to the Administrative Agent in connection with the Credit
Agreement, remain true and correct since the date of delivery, (iii) resolutions
of the Board of Directors and/or similar governing bodies of each Borrower Party
and Holdings approving and authorizing the execution, delivery and performance
of this Amendment, certified as of the First Amendment Effective Date by its
secretary, an assistant secretary or a Responsible Officer as being in full
force and effect without modification or amendment and (iv) a good standing
certificate (to the extent such concept exists and delivery is customary in the
applicable jurisdiction) from the applicable Governmental Authority of each
Borrower Party and Holdings’ jurisdiction of incorporation, organization or
formation.

(iv) The Administrative Agent shall have received a Borrowing Request in a form
reasonably acceptable to the Administrative Agent requesting that the Term B-3
Lenders make the Term B-3 Loans to the Borrowers on the First Amendment
Effective Date.

(v) Each Loan Party shall have entered into the August 2016 Reaffirmation
Agreement.

 

-11-



--------------------------------------------------------------------------------

(vi) The Administrative Agent shall have received all documentation at least two
Business Days prior to the First Amendment Effective Date and other information
about the Loan Parties that shall have been reasonably requested in writing at
least 10 Business Days prior to the First Amendment Effective Date and that the
Administrative Agent or any Term B-3 Lender has reasonably determined is
required by United States regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation Title III of the USA Patriot Act.

(vii) The Administrative Agent shall have received a completed “Life-of- Loan”
Federal Emergency Management Agency standard flood hazard determination with
respect to each Mortgaged Property, and, if any part of such Mortgaged Property
is located in a special flood hazard area, (i) a notice about special flood
hazard area status and flood disaster assistance duly executed by the Borrower,
and (ii) certificates of insurance evidencing the insurance required by Section
5.07(b) of the Credit Agreement.

(viii) Immediately after the consummation of the transactions contemplated under
this Amendment to occur on the First Amendment Effective Date, the Borrowers and
their Subsidiaries are, on a consolidated basis after giving effect to the
transactions contemplated under this Amendment to occur on the First Amendment
Effective Date, Solvent.

(c) Substantially concurrently with the satisfaction of the other conditions
precedent set forth in this Section 1.04, (i) the Original Term B-1 Loans (after
giving effect to any Term B Conversion thereof) shall have been repaid in an
aggregate principal amount equal to the Excess Amount and (ii) the Borrowers
shall have paid (x) all accrued and unpaid fees and interest with respect to
such Original Term B-1 Loans so repaid or converted to Term B-3 Loans on the
First Amendment Effective Date and (y) to the extent invoiced, any amounts
payable to the Persons that are Lenders (other than Lenders party hereto)
immediately prior to the First Amendment Effective Date pursuant to Section 2.16
of the Credit Agreement, such payments to be made with the cash proceeds of the
Term Loans to be made on the First Amendment Effective Date and/or other funds
available to the Borrower.

(d) The Second Incremental Amendment Effective Date shall have occurred.

(e) The Administrative Agent shall have received, in immediately available
funds, payment or reimbursement of all reasonable and documented or invoiced
out-of-pocket expenses (including reasonable fees, charges and disbursements of
counsel) required to be reimbursed or paid by any Loan Party under any Loan
Document to the extent invoiced at least two Business Days prior to the First
Amendment Effective Date. Bank of America, N.A., in its capacity as a lead
arranger under that certain Engagement Letter, dated as of July 19, 2016, shall
have received, in immediately available funds, the fees agreed to be paid
thereunder (including Annex A thereto), in accordance with the terms thereof.

The Administrative Agent shall notify the Borrowers, the Term B-3 Lenders and
the other Lenders of the First Amendment Effective Date and such notice shall be
conclusive and binding. Notwithstanding the foregoing, the amendment effected
hereby shall not become effective, and the obligations of the Term B-3 Lenders
hereunder to make Term B-3 Loans will automatically terminate, if each of the
conditions set forth or referred to in Section 1.04 hereof has not been
satisfied or waived at or prior to 5:00 p.m., New York City time, on August 2,
2016.

 

-12-



--------------------------------------------------------------------------------

SECTION 1.05. Post-Closing Conditions. (a) Not later than 60 days after the
First Amendment Effective Date (or such later date as to which the
Administrative Agent may agree reasonably agree), with respect to each Mortgaged
Property, the Borrowers shall deliver or cause to be delivered the following
documents, in form and substance reasonably satisfactory to the Administrative
Agent:

 

  (i) an amendment to the existing Mortgage (the “Mortgage Amendment”) to
reflect the matters set forth in this Amendment, duly executed and acknowledged
by the applicable Loan Party, and in form for recording in the recording office
where such Mortgage was recorded, together with such certificates, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof under applicable law;

 

  (ii) opinions of counsel, covering, among other things, the due authorization,
execution, delivery and enforceability of the applicable Mortgage, as the same
has been amended by the Mortgage Amendment;

 

  (iii) a date down endorsement to the existing title policy (or, where such
endorsement is not available, a new title policy), which shall insure that, as
of the date of such endorsement or new title policy, the Mortgaged Property is
free and clear of all defects and encumbrances other than Permitted
Encumbrances;

 

  (iv) evidence of payment by the Borrowers of all applicable title insurance
premiums, search and examining charges, mortgage recording taxes, fees, charges,
costs and expenses required for the recording of the Mortgage Amendment referred
to above and the issuance of the date down endorsements or new title policies
referred to above; and

 

  (v) such affidavits, certificates, information or instruments of
indemnification as shall be required to induce the title company to issue the
endorsement or new title policy referred to above.

ARTICLE II.

Miscellaneous

SECTION 2.01. Representations and Warranties. (a) To induce the other parties
hereto to enter into this Amendment, the Borrowers represent and warrant to each
of the Lenders, the Administrative Agent and the Collateral Agent that, as of
the First Amendment Effective Date and after giving effect to the transactions
and amendments to occur on the First Amendment Effective Date, this Amendment
has been duly authorized, executed and delivered by each of Holdings and each of
the Borrowers and constitutes, and the Credit Agreement, as amended hereby on
the First Amendment Effective Date, will constitute, its legal, valid and

 

-13-



--------------------------------------------------------------------------------

binding obligation, enforceable against Holdings, the Borrowers and, pursuant to
the other Loan Documents to which it is a party, each of the other Loan Parties
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

(b) Immediately before and after giving effect to this Amendment and the
borrowing of the Term B-3 Loans, the representations and warranties of each Loan
Party set forth in the Loan Documents shall be true and correct in all material
respects on and as of the First Amendment Effective Date with the same effect as
though made on and as of such date, except to the extent (i) such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties were true and correct in all material
respects as of such earlier date) or (ii) such representations and warranties
are qualified as to “materiality,” “Material Adverse Effect” or similar language
(in which case such representation and warranties are true and correct in all
respects as of the First Amendment Effective Date or as of such earlier date, as
the case may be).

(c) Immediately before and after giving effect to this Amendment and the
borrowing of the Term B-3 Loans, no Default or Event of Default has occurred and
is continuing on the First Amendment Effective Date.

(d) Immediately after the consummation of the transactions contemplated under
this Amendment to occur on the First Amendment Effective Date, the Borrowers and
their Subsidiaries are, on a consolidated basis after giving effect to the
transactions contemplated under this Amendment to occur on the First Amendment
Effective Date, Solvent.

SECTION 2.02. Effect of Amendment. (a) Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of, the Lenders, the
Administrative Agent or the Collateral Agent under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to establish a precedent for purposes of interpreting the
provisions of the Credit Agreement or entitle any Loan Party to a consent to, or
a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. This
Amendment shall apply to and be effective only with respect to the provisions of
the Credit Agreement and the other Loan Documents specifically referred to
herein.

(b) On and after the First Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import, and each reference to the Credit Agreement, “thereunder”,
“thereof”, “therein” or words of like import in any other Loan Document, shall
be deemed a reference to the Credit Agreement, as amended hereby. This Amendment
shall constitute a Refinancing Amendment entered into pursuant to Section 2.21
of the Credit Agreement and a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.

 

-14-



--------------------------------------------------------------------------------

SECTION 2.03. Governing Law. This Amendment shall be construed in accordance
with and governed by the law of the state of New York. The provisions of
Sections 9.09 and 9.10 of the Credit Agreement shall apply to this Amendment to
the same extent as if fully set forth herein.

SECTION 2.04. Costs and Expenses. The Borrowers agree to reimburse the
Administrative Agent and its Affiliates (without duplication) for reasonable and
documented or invoiced out of pocket expenses incurred in connection with this
Amendment and the transactions contemplated hereby, including the reasonable
fees, charges and disbursements of Simpson Thacher & Bartlett LLP, counsel for
the Administrative Agent and to the extent reasonably determined by the
Administrative Agent to be necessary one local counsel in each relevant
jurisdiction, in each case, consistent with Section 9.03 of the Credit
Agreement.

SECTION 2.05. Counterparts. This Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of any executed counterpart of a signature page of
this Amendment by facsimile transmission or other electronic means shall be
effective as delivery of a manually executed counterpart hereof.

SECTION 2.06. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

SECTION 2.07. Indemnity. The parties hereto further agree that the terms and
provisions of Section 9.03 of the Credit Agreement are hereby incorporated
herein by reference, and shall apply to this Amendment mutatis mutandis as if
fully set forth herein.

[Signature Pages Follow]

 

-15-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their officers as of the date first above written.

 

AVAGO TECHNOLOGIES CAYMAN HOLDINGS LTD.,

    as Holdings

By:

 

/s/ Patricia McCall

 

Name: Patricia McCall

 

Title: Director

AVAGO TECHNOLOGIES CAYMAN FINANCE LIMITED

    as Borrower

By:

 

/s/ Patricia McCall

 

Name: Patricia McCall

 

Title: Director

 

BC LUXEMBOURG S.À R.L., a private limited liability company (société à
responsabilité limitée) incorporated and existing under the laws of Luxembourg,
Grand Duchy of Luxembourg, having its registered office at 3A, Sentier de
l’Esperance, L-1474 Luxembourg, Grand-Duchy of Luxembourg, registered with the
Luxembourg Register of Commerce and Companies under number B 201613 and with a
share capital of US $20,000, as Borrower

By:

 

/s/ Patricia McCall

 

Name: Patricia McCall

 

Title: Authorized Signatory

 

[Signature Page to Repricing Amendment]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent

BY

 

/s/ Anthea Del Bianco

 

Name: Anthea Del Bianco

 

Title: Vice President

 

[Signature Page to Repricing Amendment]



--------------------------------------------------------------------------------

AVAGO TECHNOLOGIES CAYMAN HOLDINGS LTD. FIRST AMENDMENT

By executing this signature page as an existing Term B-1 Dollar Lender, the
undersigned institution consents and agrees to the terms of this Amendment.

 

¨ Consent and Convert (Cashless Settlement). The undersigned Term B-1 Dollar
Lender hereby irrevocably and unconditionally approves the Amendment and
converts 100% of the outstanding principal amount of its Term B-1 Dollar Loans
(or such lesser amount notified and allocated to such Term B-1 Dollar Lender by
the Administrative Agent in its sole discretion) into Term B-3 Loans.

 

¨ Consent and Reallocation. The undersigned Term B-1 Dollar Lender hereby
irrevocably and unconditionally (a) approves the Amendment and the prepayment of
100% of the outstanding principal amount of its Term B-1 Dollar Loans (or such
lesser amount equal to the amount of Term B-3 Loans notified and allocated to
such Term B-1 Dollar Lender by the Administrative Agent in its sole discretion)
and (b) agrees to purchase by way of assignment from the Additional Term B
Lender in accordance with the terms of the Credit Agreement, as amended hereby,
Term B-3 Loans in a principal amount equal to the principal amount of its
existing Term B-1 Dollar Loans prepaid (or such lesser amount equal to the
amount of Term B-3 Loans notified and allocated to such Term B-1 Dollar Lender
by the Administrative Agent in its sole discretion). Such Term B-1 Dollar Lender
will receive Term B-3 Loans in a principal amount equal to the principal amount
of its Term B-1 Dollar Loans so prepaid (or such lesser amount equal to the
amount of Term B-3 Loans notified and allocated to such Term B-1 Dollar Lender
by the Administrative Agent in its sole discretion).

 

[Signature Page to Repricing Amendment]



--------------------------------------------------------------------------------

Exhibit A

Schedule 2.01(d) – Term B-3 Commitments

 

Name of Lender

   Term B-3
Commitment  

1290 Funds—1290 Unconstrained Bond Managers Fund

  

1828 CLO LTD

  

3i Global Floating Rate Income Limited

  

3i US Senior Loan Fund LP

  

5180-2 CLO LP

  

55 Loan Strategy Fund Series 2-A Trust of Multi-Manager Global Investment Trust

  

55 Loan Strategy Fund Series 3-A Series Trust of Multi Manager Global Investment
Trust

  

A Voce CLO Ltd

  

AAA Life Insurance Company

  

AAM/HIMCO Short Duration Fund

  

AAM/HIMCO Unconstrained Bond Fund

  

ABBEY FUNDING ULC

  

ABR Reinsurance Ltd

  

ABS Loans 2007 Limited

  

Absalon II Limted

  

ACAS CLO 2013-2 Ltd

  

ACAS CLO 2014-1 Ltd

  

ACAS CLO 2014-2 Ltd

  

ACAS CLO 2015-1, Ltd.

  

[Exhibit A]



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

ACAS CLO 2015-2, Ltd.

  

ACAS CLO IX Ltd

  

ACE American Insurance Company by T Rowe Price Associates Inc

  

Ace Bermuda Insurance Ltd

  

ACE European Group Limited

  

Ace Property & Casualty Insurance Co

  

ACE Tempest Reinsurance Ltd

  

ACIS CLO 2013 1 LTD

  

ACIS CLO 2014 3 Ltd

  

ACIS CLO 2014 5 LTD

  

ACIS CLO 2014-4 Ltd

  

ACIS CLO 2015-6 Ltd

  

Active Portfolios Multi-Manager Total Return Bond Fund

  

Adams Mill CLO Ltd.

  

Adirondack Park CLO, Ltd

  

Advance Defensive Yield Multi-Blend Fund

  

Advanced Series Trust—AST Advanced Strategies Portfolio

  

Advanced Series Trust—AST Blackrock Global Strategies Portfolio

  

Advanced Series Trust—AST FI Pyramis Quantitative Portfolio

  

Advanced Series Trust AST JP Morgan Global Thematic Portfolio

  

Advanced Series Trust—AST Prudential Core Bond Portfolio

  

Advanced Series Trust—AST Goldman Sachs Multi-Asset Portfolio

  

Advanced Series Trust AST High Yield Portfolio by JPMorgan Asset Management

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

Advanced Series Trust AST Prudential Growth Allocation Portfolio

  

Advocate Health Care Network

  

Aegis Electric and Gas International Services Ltd

  

AGF Floating Rate Income Fund

  

AIB Debt Management Limited

  

AIMCO CLO Series 2014 A

  

AIMCO CLO, SERIES 2015-A

  

ALJ Global Bank Loan Fund 2015 A Series Trust of Multi Manager Global Investment
Trust

  

Allegro CLO I Ltd

  

Allegro CLO II, Ltd

  

Allegro CLO III, Ltd.

  

AllianceBernstein Bond Fund Inc AllianceBernstein Limited Duration High Income
Fund

  

AllianceBernstein Bond Fund, Inc. – AllianceBernstein High Yield Portfolio

  

AllianceBernstein High Income Fund

  

AllianceBernstein Pooling Portfolios High Yield

  

Allina Health System Trust

  

Allstate Insurance Company

  

ALM V, Ltd.

  

ALM VI, Ltd.

  

ALM VII, Ltd.

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

ALM VIII, Ltd.

  

ALM X LTD

  

ALM XI Ltd

  

ALM XII LTD

  

ALM XIV LTD

  

ALM XIX LTD

  

ALM XVI Ltd

  

ALM XVII, Ltd.

  

ALM XVIII

  

Alpinum Investment S.A. by Post Advisory Group

  

Altria Client Services Inc Master Retirement Trust

  

AMADABLUM US Leveraged Loan Fund

  

American Beacon Flexible Bond Fund

  

American Chemical Society

  

American Chemical Society Retirement Fund Trust

  

American Equity Investment Life Insurance Company

  

American Funds Insurance Series High Income Bond Fund

  

American General Life Insurance Company

  

American High Income Trust

  

American Home Assurance Company

  

American Honda Master Retirement Trust

  

American International Group, Inc. Retirement Plan Master Trust, Trust for
Defined Benefit

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

American University

  

Ameriprise Certificate Company

  

AMJ Bank Loan Fund a Series Trust of Multi Manager Global Investment Trust

  

AMJ Bank Loan Fund Series 2 A Series Trust of Multimanager Global Investment
Trust

  

AMJ Loan Fund Series 3 a Series Trust of Multi Manager Global Investment Trust

  

Anchorage Capital CLO 2012-1, Ltd.

  

Anchorage Capital CLO 2013 1 Ltd

  

Anchorage Capital CLO 3 Ltd

  

Anchorage Capital CLO 4 Ltd

  

Anchorage Capital CLO 5, Ltd

  

Anchorage Capital CLO 6, Ltd.

  

Anchorage Capital CLO 7, Ltd.

  

Anchorage Credit Funding 1, Ltd.

  

Anchorage Credit Funding 2, Ltd.

  

Annisa CLO, Ltd.

  

Anthem Inc

  

AON Hewitt Collective Investment Trust

  

Aon Hewitt Group Trust—High Yield Plus Bond Fund

  

Aon Hewitt Investment Consulting Inc

  

Apidos CLO IX

  

Apidos CLO XI

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

Apidos CLO XII

  

Apidos CLO XIV

  

Apidos CLO XIX

  

Apidos CLO XV

  

Apidos CLO XVI

  

Apidos CLO XVII

  

Apidos CLO XVIII

  

Apidos CLO XX

  

Apidos CLO XXI

  

Apidos CLO XXII

  

Apidos CLO XXIII

  

Apollo Alternative Credit Absolute Return Fund LP

  

Apollo Credit Funding V Ltd

  

Apollo Credit Funding VI Ltd

  

Apollo Credit Master Fund Ltd.

  

Apollo Lincoln Fixed Income Fund, L.P

  

Apollo TR US Broadly Syndicated Loan LLC

  

Apollo Trading, LLC

  

ARCH Investment Holdings III Ltd

  

Arch Reinsurance Ltd

  

Arch Street CLO, Ltd.

  

Arches Funding ULC

  

Ares Dynamic Credit Allocation Fund Inc.

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

Ares Enhanced Credit Opportunities Fund B LTD

  

Ares Enhanced Credit Opportunities Fund II Ltd

  

Ares Enhanced Loan Investment Strategy IR LTD

  

Ares Institutional Loan Fund B V

  

Ares Multi-Strategy Credit Fund V (H) LP

  

Ares Senior Loan Trust

  

Ares Strategic Investment Partners L Ltd

  

Ares XXIII CLO Ltd

  

Ares XXIV CLO Ltd

  

ARES XXIX CLO LTD

  

Ares XXV CLO Ltd

  

Ares XXVI CLO Ltd

  

ARES XXVII CLO LTD

  

ARES XXVIII CLO LTD

  

Ares XXXI CLO, Ltd.

  

Ares XXXII CLO Ltd

  

Ares XXXIII CLO Ltd

  

Ares XXXIV CLO Ltd

  

Ares XXXV CLO Ltd.

  

Ares XXXVII CLO Ltd

  

ARES XXXVIII CLO Ltd.

  

Arkansas Judicial Retirement System

  

Arkansas Public Employee Retirement System

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

Arrowpoint CLO 2014-2, Ltd.

  

Arrowpoint CLO 2014-3, Ltd.

  

Arrowpoint CLO 2015-4, Ltd.

  

Arrowpoint CLO 2016-5, Ltd.

  

Ascension Alpha Fund, LLC

  

Ascension Health Master Pension Trust

  

ASF1 Loan Funding LLC / Citibank NA

  

Ashland Inc Defined Benefit Master Pension Trust

  

Ashland Inc Employee Savings Plan

  

ASIP (Holdco) IV S.A.R.L.

  

Associated Electric & Gas Insurance Services Limited

  

Associtated Gas & Electric Insurance Services Limited

  

Aston Hill Voya Floating Rate Income Fund

  

Atrium IX

  

Atrium X

  

Atrium XI

  

Atrium XII

  

AustralianSuper

  

Australiansuper

  

Auto Club Life Insurance Company

  

Automobile Club of So. California Life Insurance Company

  

AVAW zH Internationale Kapitalanlagegesellschaft mbH

  

Avery Point II CLO, Limited

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

Avery Point III CLO, Limited

  

Avery Point IV CLO Limited

  

Avery Point V CLO, Limited

  

Avery Point VI CLO, Limited

  

Avery Point VII CLO Limited

  

Aviva Staff Pension Scheme

  

Aware Integrated, Inc

  

AXA IM Loan Limited

  

AXA Offshore Multimanager Funds Trust—AXA Offshore Aggressive Multimanager Fund

  

AXA Offshore Multimanager Funds Trust AXA Offshore Conservative Multimanager
Fund

  

AXA Offshore Multimanager Funds Trust AXA Offshore Moderate Multi Manager Fund

  

AXA Premier VIP Trust Multi Manager Core Bond Portfolio

  

AZB Funding 6

  

B&M CLO 2014-1, Ltd

  

BA CS Credit 1 LLC

  

Babson Capital Bank Loan Fund Series 2 A Series Tr

  

Babson Capital Floating Rate Income Master Fund LP

  

Babson Capital Global Loans Limited

  

BAE Master Pension Investment Trust

  

BAE Systems 2000 Pension Plan Trustees Limited

  

BAE Systems Pension Funds CIF Trustees Limited

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

Baker Hughes Incorporated Master Trust by Janus Capital Group

  

Ballyrock CLO 2013-1 LTD

  

Ballyrock CLO 2014-1 Ltd.

  

Banco Itau International

  

Bandera Strategic Credit Partners I, L.P.

  

Bandera Strategic Credit Partners II, L.P.

  

Bank of America NA

  

Bank of America, TRADE

  

Baptist Healthcare System, Inc

  

Barclays Bank PLC

  

BASF UK Group Pension Scheme

  

Battalion CLO III Ltd

  

BATTALION CLO IV LTD.

  

Battalion CLO IX Ltd

  

Battalion CLO V Ltd

  

Battalion CLO VI Ltd.

  

BATTALION CLO VII LTD

  

Battalion CLO VIII Ltd.

  

Bayer Corporation Defined Benefit Master Trust

  

BayernInvest Alternative Loan-Fonds

  

BAYVK R2 Fonds Segment BAYVK R2-Fonds Babson

  

BBC Pension Trust Limited

  

BBCN Bank

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

BBH Credit Value Master Fund, Ltd

  

BBH Limited Duration Fund

  

BCA Loan Funding LLC

  

Beach Point Loan Master Fund LP

  

Beach Point SCF IX Loan LP

  

Beach Point SCF Loan LP

  

Bean Creek CLO, Ltd

  

Beazley Furlonge Limited

  

Bel-Air Loan Fund LLC

  

Bentham Wholesale Syndicated Loan Fund

  

Berkshire Bank

  

Betony CLO, Ltd.

  

BHP USA Master Retirement Trust

  

Bighorn River Trading, LLC

  

Birchwood Park CLO, Ltd

  

Black Diamond CLO 2012-1 LTD

  

Black Diamond CLO 2013-1 Ltd.

  

Black Diamond CLO 2014-1 Ltd

  

BlackRock Core Bond Trust

  

BlackRock Corporate High Yield Fund, Inc.

  

BlackRock Credit Strategies Income Fund II

  

Blackrock Debt Strategies Fund Inc

  

Blackrock Defined Opportunity Credit Trust

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

BlackRock Floating Rate Income Strategies Fund Inc

  

BlackRock Floating Rate Income Trust

  

BlackRock Funds II—BlackRock High Yield Bond Portfolio

  

BlackRock Funds II Blackrock Floating Rate Income Portfolio

  

Blackrock Funds II Blackrock Strategic Income Opportunities Portfolio

  

Blackrock Funds II, Blackrock Multi-Asset Income Portfolio

  

BlackRock Global Investment Series Income Strategies Portfolio

  

BlackRock Global Long/Short Credit Fund of BlackRock Funds

  

Blackrock High Yield Portfolio of the BlackRock Series Fund

  

Blackrock High Yield VI Fund Of Blackrock Variable Series Funds, Inc.

  

BlackRock Limited Duration Income Trust

  

BlackRock Multi Sector Income Trust

  

BlackRock Senior Floating Rate Portfolio

  

Blackstone / GSO Strategic Credit Fund

  

Blackstone GSO Long Short Credit Income Fund

  

Blackstone GSO Secured Trust LTD

  

Blackstone GSO Senior Floating Rate Term Fund

  

Blackstone GSO US Loan Funding Limited

  

Blackstone Treasury Asia PTE LTD

  

Blackstone Treasury Solutions Master Fund LP

  

Blackstone/GSO Loan Funding Limited

  

Blackstone/GSO Senior Loan Portfolio

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

BLT 24 LLC

  

Blue Cross and Blue Shield of Florida, Inc.

  

Blue Cross Blue Shield of Minnesota

  

Blue Cross of California

  

Blue Hill CLO, Ltd.

  

Blue Shield of California

  

Bluebay Funds Bluebay High Yield Bond Fund

  

Bluebay Funds Bluebay High Yield Corporate Bond Fund

  

Bluebay Funds Bluebay Total Return Credit Fund

  

Bluebay Global High Income Loan Investments Luxembourg SA

  

Bluebay Global Multi Asset Credit Investments Luxembourg SA

  

BlueBay Global Unconstrained High Yield Investments (Luxembourg) S.a.r.l.

  

Bluebay High Income Loan Investments Luxembourg SA

  

BlueBay Structured Funds: Total Return Diversified Credit Fund

  

BlueMountain 2016 1 Ltd

  

Bluemountain CLO 2012-1 Ltd

  

BlueMountain CLO 2012-2 LTD

  

Bluemountain CLO 2013 2 LTD

  

BlueMountain CLO 2013-1 Ltd

  

BlueMountain CLO 2013-3 Ltd

  

BlueMountain CLO 2013-4 Ltd

  

BlueMountain CLO 2014 1

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

BlueMountain CLO 2014-2 Ltd

  

BlueMountain CLO 2014-3, Ltd

  

BlueMountain CLO 2014-4, Ltd.

  

Bluemountain CLO 2015-1 Ltd

  

BlueMountain CLO 2015-2, Ltd.

  

BlueMountain CLO 2015-3 Ltd

  

BlueMountain CLO 2015-4 Ltd

  

BNPP IP CLO 2014-1, LTD.

  

BNPP IP CLO 2014-II, Ltd.

  

BNY Mellon Global Opportunistic Bond Fund

  

Board of the Pension Protection Fund (The

  

BOC Pension Investment Fund

  

Boeing Company Employee Retirement Plans Master Trust

  

BOKF, N.A.

  

Boston Consulting Group Ireland Ltd.

  

Botsford Hospital Retirement Plan

  

Bowman Park CLO Ltd

  

Brevis High Income Fund, L.P.

  

Bridge Builder Core Plus Bond Fund

  

Bridge Builder Core Plus Bond Fund

  

Brookside Mill CLO Ltd

  

Bryce Funding

  

Burnham Park CLO, Ltd.

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

C.M. Life Insurance Company

  

California First National Bank

  

California State Teachers Retirement System

  

California State Teachers Retirement System by Blackrock Financial Management
Inc

  

Canoe Floating Rate Income Fund

  

Canyon Capital CLO 2012-1 LTD

  

Canyon Capital CLO 2014-1 LTD

  

Canyon Capital CLO 2014-2, LTD.

  

Canyon Capital CLO 2015-1 LTD

  

Canyon CLO 2016-1 Ltd

  

Catamaran CLO 2012-1 Ltd

  

Catamaran CLO 2013-1 LTD

  

Catamaran CLO 2014-1 Ltd

  

Catamaran CLO 2014-2 Ltd

  

Catamaran CLO 2015-1 Ltd.

  

Catamaran CLO 2016-1 Ltd

  

Cathay Bank

  

Cathedral Lake CLO 2013 Ltd

  

Cathedral Lake II Ltd

  

Cathedral Lake III, Ltd

  

Catholic Health Initiatives Master Trust

  

Cavalry CLO II

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

Cavalry CLO III, Ltd.

  

Cavalry CLO IV, Ltd

  

Cavalry CLO V, Ltd.

  

Cedar Creek CLO LTD

  

Cedar Funding II CLO LTD

  

CEDAR FUNDING III CLO LTD

  

Cedar Funding IV CLO, Ltd.

  

Cedar Funding V CLO, LTD

  

Cedar Limited

  

Cent CLO 16, L.P.

  

Cent CLO 17 Limited

  

Cent CLO 18, Limited

  

Cent CLO 19 Limited

  

Cent CLO 20 Limited

  

Cent CLO 21 Limited

  

Cent CLO 22 Limited

  

Cent CLO 23 Limited

  

Cent CLO 24 Limited

  

Central States, Southeast and Southwest Areas Health and Welfare Fund

  

Centrica Combined Common Investment Fund by Mackay Shields

  

Centurylink Inc. Defined Benefit Master Trust

  

Centurylink, Inc. Defined Benefit Master Trust

  

Cervantes Portfolio LLC

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

CF Opportunistic Fixed Income Fund

  

CFG Pension Plan

  

Chang Hwa Commercial Bank, LTD, New York Branch

  

Chevron Master Pension Trust

  

CHI Operating Investmemt Program L.P.—Sankaty

  

CHI Operating Investment Program LP

  

Christian Super

  

CIT Bank National Association

  

Citi Loan Funding BR 534 LLC

  

Citi Loan Funding GCPH TRS LLC

  

Citi Loan Funding ICG US CLO 2016-1 LLC

  

Citi Loan Funding JT IX LLC

  

Citi Loan Funding MP21 LLC

  

Citizens Bank National Association

  

Citizens Trust Bank

  

City of Fresno Retirement Systems

  

City of Hartford Municipal Employees Retirement Fund

  

City of New York Group Trust

  

City of New York Group Trust

  

City of New York Group Trust

  

City of New York Group Trust

  

City of New York Group Trust

  

City of New York Group Trust

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

CLC Leveraged Loan Trust

  

Clear Creek CLO Ltd

  

Clocktower US Senior Loan Fund

  

Coca Cola Company Master Retirement Trust

  

Cole Park CLO, Ltd

  

Collective Trust High Yield Fund

  

Colleges of Applied Arts and Technology Pension Plan

  

Colleges of Applied Arts and Technology Pension Plan by PIMCO

  

Columbia Floating Rate Fund a series of Columbia Funds Series Trust II

  

Columbia Funds Variable Series Trust II—Variable Portfolio—Eaton Vance
Floating-Rate Income Fund

  

Columbia Strategic Income Fund A Series of Columbia Funds Series Trust I

  

Commingled Pension Trust Fund (Floating Rate Income) of JPMorgan Chase Bank N.A.

  

Commingled Pension Trust Fund High Yield of JPMorgan Chase Bank NA

  

Commonwealth Fixed Interest Fund 17

  

Commonwealth of Massachusetts

  

Commonwealth of Pennsylvania Treasury Department by Credit Suisse Alternative
Capital, INC

  

Community Insurance Company

  

Community Insurance Company

  

Consumer Program Administrators Inc

  

Contra Costa County Employees Retirement Association

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

Con-way Retirement Master Trust

  

Copperhill Loan Fund I, LLC

  

Covenant Credit Partners CLO I, Ltd.

  

Covenant Credit Partners CLO II Ltd

  

CREDIT INDUSTRIEL ET COMMERCIAL NEW YORK BRANCH

  

Credit Suisse Dollar Senior Loan Fund Ltd.

  

Credit Suisse Floating Rate High Income Fund

  

Credit Suisse Floating Rate Trust

  

Credit Suisse Group (UK) Pension Fund (The)

  

Credit Suisse International

  

Credit Suisse Loan Funding LLC

  

Credit Suisse Nova (LUX)

  

Credit Suisse Senior Loan Investment Unit Trust

  

Credit Suisse Strategic Income Fund

  

Credos Floating Rate Fund LP

  

CREF Bond Market Account

  

CresCom Bank

  

Crestline Denali CLO XIV Ltd

  

Crown Point CLO II Ltd

  

Crown Point CLO III, Ltd.

  

Crown Point CLO IV Ltd

  

CSAA Insurance Exchange

  

CSAA Insurance Exchange by Pinebridge Investments LLC

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

Cumberland Park CLO Limited

  

Cutwater 2014-I Ltd

  

Cutwater 2014-II, LTD

  

Cutwater 2015-I LTD

  

CVP Cascade CLO 1 Ltd

  

CVP Cascade CLO 2 Ltd

  

CVP Cascade CLO-3 Ltd

  

Davidson River Trading LLC

  

DaVinci Reinsurance Ltd.

  

Dedicated Global Fixed Income Fund I

  

Delaware Diversified Income Trust

  

Delaware Group Advisor Funds Delaware Diversified Income Fund

  

Delaware Group Foundation Funds Delaware Conservative Allocation Portfolio

  

Delaware Group Foundation Funds Delaware Foundation Growth Allocation Fund

  

Delaware Group Foundation Funds Delaware Moderate Allocation Portfolio

  

Delaware Group Government Fund Delaware Core Plus Fund

  

Delaware Group Income Funds Delaware Diversified Floating Rate Fund

  

Delaware Group Limited Term Government Funds Delaware Limited Term Diversified
Income Fund

  

Delaware Life Insurance Company

  

Delaware Pooled Trust—the Core Plus Fixed Income Portfolio

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

Delaware VIP Trust—Delaware VIP Diversified Income Series

  

Deltastar Investment PTE, Ltd

  

Denali Capital CLO X LTD

  

Denali Capital CLO XI, Ltd.

  

Denali Capital CLO XII, Ltd.

  

Deutsche Bank (Cayman) Limited

  

Deutsche Bank AG New York Branch

  

Deutsche Enhanced Commodity Strategy Fund

  

Deutsche Floating Rate Fund

  

Dignity Health by Goldentree

  

Diversified Credit Portfolio LTD

  

Diversified Real Asset CIT

  

DL Blue Diamond Fund, LLC

  

Domini Social Bond Fund

  

Doral CLO III Ltd.

  

Dorchester Park CLO, Ltd.

  

DoubleLine Core Fixed Income Fund

  

DoubleLine Floating Rate Fund

  

DoubleLine Shiller Enhanced CAPE

  

Dreyfus Laurel Funds Inc Dreyfus Floating Rate Income Fund

  

Dryden 30 Senior Loan Fund

  

Dryden 31 Senior Loan Fund

  

Dryden 33 Senior Loan Fund

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

Dryden 34 Senior Loan Fund

  

Dryden 36 Senior Loan Fund

  

Dryden 37 Senior Loan Fund

  

Dryden 38 Senior Loan Fund

  

Dryden 40 Senior Loan Fund

  

Dryden 41 Senior Loan Fund

  

Dryden 42 Senior Loan Fund

  

Dryden 45 Senior Loan Fund

  

Dryden XXIII Senior Loan Fund

  

Dryden XXIV Senior Loan Fund

  

Dryden XXV Senior Loan Fund

  

Dryden XXVI Senior Loan Fund

  

Dryden XXVIII Senior Loan Fund

  

Dunham Floating Rate Bond Fund

  

EAF comPlan II Private Debt by Guggenheim

  

East West Bank

  

Eastspring Investments US Bank Loan Special Asset Mother Investment Trust (Loan
Claim)

  

Eaton Vance Bank Loan Fund Series II a Series Trust of Multi Manager Global
Investment Trust

  

Eaton Vance CLO 2013-1 LTD

  

Eaton Vance CLO 2014-1 Ltd

  

Eaton Vance CLO 2015-1 Ltd.

  

Eaton Vance Floating Rate Income Plus Fund

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

Eaton Vance Floating Rate Income Trust

  

Eaton Vance Floating Rate Portfolio

  

Eaton Vance Institutional Senior Loan Fund

  

Eaton Vance International (Cayman Islands) Floating-Rate Income Portfolio

  

Eaton Vance Limited Duration Income Fund

  

Eaton Vance Loan Fund Series III A Series Trust of Multi Manager Global
Investment Trust

  

Eaton Vance Loan Holding II Limited

  

Eaton Vance Loan Holding Limited

  

Eaton Vance Senior Floating-Rate Trust

  

Eaton Vance Senior Income Trust

  

Eaton Vance Short Duration Diversified Income Fund

  

Eaton Vance VT Floating-Rate Income Fund

  

EB Opportunistic Fixed Income Fund

  

ECP CLO 2013 5 Ltd

  

ECP CLO 2014-6, Ltd

  

ECP CLO 2015-7, Ltd

  

El Paso City Employees Pension Fund

  

Electrical Contractors Association & Local 134 Local 134 I.B.E.W. Joint Pension
Trust of Chicago

  

Electrical Workers Local No 26 Pension Trust Fund

  

Electronic Data Systems 1994 Pension Scheme

  

Electronic Data Systems Retirement Plan

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

Elysium Limited

  

Emerson Park CLO Ltd

  

Employees’ Retirement System of the State of Hawaii

  

Employees Retirement System of the State Rhode Island

  

EQ Advisors Trust—EQ/Quality Bond Plus Portfolio

  

Erie Indemnity Company

  

Erie Insurance Exchange

  

Erste Group Bank AG

  

Exelon Corporation Pension Master Retirement Trust

  

Fairview Health Services

  

FCP ACM US Loans Fund

  

FCP Sogecap Diversified Loans Funds

  

Federated Bank Loan Core Fund

  

Federated Floating Rate Strategic Income Fund

  

FedEx Corporation Employees Pension Trust

  

FIAM Floating Rate High Income Commingled Pool

  

FIAM Leveraged Loan LP

  

Fidelity Advisor Series I Fidelity Advisor Floating Rate High Income Fund

  

Fidelity Central Investment Portfolios LLC Fidelity Floating Rate Central Fund

  

Fidelity Floating Rate High Income Fund

  

Fidelity Floating Rate High Income Investment Trust

  

Fidelity Income Fund Fidelity Total Bond Fund

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

Fidelity Life Association, A Legal Reserve Life Insurance Company

  

Fidelity Qualifying Investor Funds PLC

  

Fidelity Summer Street Trust Fidelity Series Floating Rate High Income Fund

  

Figueroa CLO 2013 1 Ltd

  

Figueroa CLO 2013-2 ,Ltd

  

Figueroa CLO 2014-1, Ltd

  

Finn Square CLO, Ltd

  

Fire and Police Pension Fund San Antonio by Pinebridge

  

First American Title Insurance Company

  

First American Title Insurance Company

  

First Initiatives Insurance Ltd.

  

First Investors Floating Rate Fund

  

First Investors Fund for Income

  

First Investors Life Series Fund for Income

  

First Midwest Bank

  

First Security Benefit Life and Annuity Company of New York

  

First Trust Senior Floating Rate Income Fund II

  

First Trust Senior Loan ETF CAD Hedged

  

First Trust Senior Loan Fund

  

First Trust Short Duration High Income Fund

  

First Trust Short Duration High Yield Bond ETF (CAD-Hedged)

  

First Trust Tactical High Yield ETF

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

FirstEnergy System Master Retirement Trust

  

FirstEnergy System Master Retirement Trust

  

Fixed Income Opportunities NB LLC

  

Fixed Income Opportunities Nero LLC

  

Flagship CLO VIII Ltd

  

Flagship VII Limited

  

Flatiron CLO 2012-1 Ltd

  

Flatiron CLO 2013 1 LTD

  

Flatiron CLO 2014-1 Ltd.

  

Flatiron CLO 2015-1 Ltd.

  

Floating Rate Loan Fund a Series of 525 Market Street Fund LLC

  

Florida Power and Light Company

  

Ford Motor Company Defined Benefit Master Trust

  

Four Points Multi Strategy Master Fund Inc

  

Franklin Floating Rate Master Trust—Franklin Floating Rate Master Series

  

Franklin Global Investment Funds—Franklin Upper Tier Floating Rate II Fund

  

Franklin Global Investment Funds—Franklin Upper Tier Floating Rate III Fund

  

Franklin Investors Securities Trust—Franklin Floating Rate Daily Access Fund

  

Franklin Investors Securities Trust—Franklin Total Return Fund

  

Franklin Investors Securities Trust Franklin Low Duration Total Return Fund

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

Franklin Investors Securities Trust Franklin Real Return Fund

  

Franklin Limited Duration Income Trust

  

Franklin Strategic Income Fund Canada

  

Franklin Strategic Series Franklin Strategic Income Fund

  

Franklin Templeton Series II Funds—Franklin Multi—Sector Credit Income Fund

  

Franklin Templeton Series II Funds—Franklin Upper Tier Floating Rate Fund

  

Franklin Templeton Series II Funds Franklin Floating Rate II Fund

  

Franklin Templeton Variable Insurance Products Trust Franklin Strategic Income
VIP Fund

  

Future Fund Board of Guardians by Ares Management

  

GALAXY XIV CLO, Ltd.

  

Galaxy XIX CLO Ltd

  

Galaxy XV CLO Ltd

  

Galaxy XVI CLO LTD

  

Galaxy XVII CLO Ltd

  

GALAXY XVIII CLO LTD

  

Galaxy XX CLO, LTD.

  

Galaxy XXI CLO Ltd

  

Galaxy XXII CLO, Ltd

  

Gallatin CLO IV 2012-1, Ltd.

  

Gallatin CLO V 2013-1, Ltd.

  

Gallatin CLO VI 2013-2, LLC

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

Garrison Funding 2015 1 Ltd

  

Garrison Funding 2016-1 Ltd

  

General Board of Pension and Health Benefits of the United Methodist Church Inc

  

General Dynamics Corporation Group Trust by Guggenheim Investment Management LLC

  

George Lucas Family Foundation

  

Geveran Investments Limited

  

GIM Specialist Investment Funds GIM Multi Sector Credit Fund

  

GLG Ore Hill CLO 2013-1, Ltd

  

Global High Yield Bond Fund A Series of DSBI Global Investment Trust

  

Global Opportunities Portfolio

  

Global-Loan SV S.à r.l.

  

GoldenTree 2004 Trust

  

GoldenTree High Yield Value Fund Offshore 110 Limited

  

GoldenTree High Yield Value Fund Offshore Strategic LTD

  

Goldentree Loan Opportunities IX, Limited

  

GoldenTree Loan Opportunities VII LTD

  

Goldentree Loan Opportunities VIII, LTD

  

GoldenTree Loan Opportunities X, Limited

  

Goldentree Loan Opportunities XI Limited

  

GoldenTree Loan Opportunities XII, Limited

  

Goldman Sachs Bank USA

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

Goldman Sachs Funds GS Global Income Builder Portfolio

  

Goldman Sachs Global Multi-Sector Credit Portfolio LUX

  

Goldman Sachs Trust Goldman Sachs High Yield Floating Rate Fund

  

Goldman Sachs Trust II—Goldman Sachs Multi-Manager Non-Core Fixed Income Fund

  

Goldman Sachs Trust II Goldman Sachs Multi Manager Alternatives Fund

  

Goldman Sachs Trust-Goldman Sachs Income Builder Fund

  

Goldman Sachs US Income Builder Trust

  

Goldman SachsLux Investment Funds

  

Golub Capital Partners CLO 14, Ltd

  

Golub Capital Partners CLO 15 Ltd—Golub Capital Partners Holdings Ltd

  

Golub Capital Partners CLO 19(B), Ltd

  

Golub Capital Partners CLO 22(B), Ltd.

  

Golub Capital Partners CLO 23(B), Ltd.

  

Golub Capital Partners CLO 26(B), Ltd

  

Golub Capital Partners CLO 29(B), Ltd.

  

Google Inc by Credit Suisse Asset Management

  

Google Inc by Sankaty Advisors LLC

  

Google Inc. by Eaton Vance

  

Governor and Company of the Bank of Ireland, The

  

Greywolf CLO II Ltd

  

Greywolf CLO III LTD

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

Greywolf CLO IV,Ltd.

  

Greywolf CLO V, LLC

  

GSO Sakura Loan Fund 2015, a Series Trust of Multi Manager Global Investment
Trust

  

GT Loan Financing I Ltd

  

Guardian Life Insurance Company of America

  

GUGGENHEIM FUNDS TRUST GUGGENHEIM FLOATING RATE STRATEGIES FUND

  

GUGGENHEIM FUNDS TRUST GUGGENHEIM HIGH YIELD FUND

  

Guggenheim Loan and Bond Fund V

  

Guggenheim Loan and Bond Fund VI

  

Guggenheim Loan Master Fund, Ltd.

  

Guggenheim Opportunistic U.S. Loan and Bond Fund IV

  

Guggenheim U.S. Loan Fund

  

Guggenheim U.S. Loan Fund II

  

Guggenheim U.S. Loan Fund III

  

GuideStone Funds Flexible Income Fund

  

H.E.S.T. Australia Ltd.

  

Halcyon Loan Advisors Funding 2013-1 LTD.

  

Halcyon Loan Advisors Funding 2013-2 LTD

  

Halcyon Loan Advisors Funding 2014-1 Ltd.

  

Halcyon Loan Advisors Funding 2014-2 LTD

  

Halcyon Loan Advisors Funding 2014-3 Ltd

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

Halcyon Loan Advisors Funding 2015-1 Ltd

  

Halcyon Loan Advisors Funding 2015-2 Ltd

  

Halcyon Loan Advisors Funding 2015-3 Ltd

  

Hartford Accident and Indemnity Company

  

Hartford Fire Insurance Company

  

Hartford Floating Rate Fund, The

  

Hartford Inflation Plus Fund, The

  

Hartford Life and Accident Insurance Company

  

Hartford Life and Annuity Insurance Company

  

Hartford Life Insurance Company

  

Hartford Total Return Bond HLS Fund

  

Hartford World Bond Fund, The

  

Hawaii, LLC

  

HBOS Final Salary Trust Ltd

  

HCA Inc Master Retirement Trust

  

Health Net of California, Inc.

  

Hempstead CLO LP

  

Hewlett Packard Company Master Trust

  

Highbridge—GIM Credit Master LUX S.a.r.l.

  

Highbridge Liquid Loan Opportunities Master Fund, L.P.

  

Highbridge Loan Management 2013-2, Ltd

  

Highbridge Loan Management 4-2014 LTD

  

Highbridge Loan Management 5-2015, Ltd.

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

Highland Floating Rate Opportunities Fund

  

Highland Loan Master Fund, L.P.

  

Highmark Inc

  

Houston Casualty Company

  

HPK HY Bonds Und Loans Z.H. Internationale Kapitalanlagegesellschaft MBH

  

HPS Loan Management 9 2016 Ltd

  

HRS Investment Holdings LLC

  

Hull Street CLO Ltd

  

HYFI Loan Fund

  

IA Clarington Floating Rate Income Fund

  

IA Clarington US Dollar Floating Rate Income Fund

  

IAM National Pension Fund—Guggenheim

  

IBM Pension Plan

  

IBM Personal Pension Plan Trust

  

IBM Personal Pension Plan Trust by Logan Circle

  

ICG US CLO 2014 1 Ltd.

  

ICG US CLO 2014-2, Ltd

  

ICG US CLO 2014-3, Ltd.

  

ICG US CLO 2015-1, Ltd.

  

ICG US CLO 2015-2, Ltd

  

ICICI Bank UK PLC

  

IG Mackenzie Floating Rate Income Fund

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

IG Mackenzie Strategic Income Fund

  

IHC Health Services Inc

  

IHC Pension Plan

  

Illinois State Board of Investment

  

Illinois Tool Works Inc Master Trust

  

ILWU PMA Pension Plan

  

Independent Bank

  

Indiana Public Retirement System

  

Indiana University

  

Indiana University Health, Inc

  

Industrial and Commercial Bank Of China Limited—New York

  

ING Capital LLC

  

ING L Flex Senior Loans Select

  

Inter-American Development Bank, By: Neuberger Berman Fixed Income LLC

  

Intesa Sanpaolo S.p.A.

  

Invesco Bank Loan Fund Series 2 A Series Trust of Multi Manager Global
Investment Trust

  

Invesco BL Fund, Ltd

  

Invesco Dynamic Credit Opportunities Fund

  

Invesco Floating Rate Fund

  

Invesco Leveraged Loan Fund 2016 A Series Trust of Global Multi Portfolio
Investment Trust

  

Invesco Loan Fund Series 3 A Series Trust of Multi Manager Global Investment
Trust

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

Invesco Polaris US Bank Loan Fund

  

Invesco Senior Income Trust

  

Invesco Senior Loan Fund

  

Invesco SSL Fund LLC

  

Invesco Zodiac Funds—Invesco Global Senior Loan Fund

  

Invesco Zodiac Funds—Invesco Global Senior Loan Select Fund

  

Invesco Zodiac Funds Invesco US Senior Loan Fund

  

Iowa Public Employees Retirement System by Principal Global Investors LLC

  

Iowa Public Employees Retirement System by Prudential

  

Ironshore Inc

  

ISL Loan Trust

  

ISL Loan Trust II

  

IU Health Defined Benefit Group Investment Trust

  

Ivy Apollo Multi-Asset Income Fund

  

Ivy Apollo Strategic Income Fund

  

Jackson Mill CLO Ltd.

  

Jamestown CLO I Ltd

  

Jamestown CLO II LTD

  

Jamestown CLO III Ltd.

  

Jamestown CLO IV Ltd

  

Jamestown CLO V Ltd.

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

Jamestown CLO VI Ltd

  

Jamestown CLO VII Ltd.

  

Jamestown CLO VIII Ltd.

  

Janus Aspen Series Balanced Portfolio

  

Janus Aspen Series Flexible Bond Portfolio

  

Janus Balanced Fund

  

Janus Capital Funds PLC—Janus Global Flexible Income Fund

  

Janus Capital Funds PLC—Janus Global Investment Grade Bond Fund

  

Janus Capital Funds PLC—Janus US Balanced Fund

  

Janus Capital Funds PLC—Janus US Flexible Income

  

Janus Capital Funds PLC Janus Global High Yield Fund

  

Janus Capital Funds PLC Janus US High Yield Fund

  

Janus Capital Funds PLC Janus US Short Term Bond Fund

  

Janus Core Plus Fixed Income Collective Fund

  

Janus Core Plus Fixed Income Fund LLC

  

Janus Flexible Bond Fund

  

Janus Global Bond Fund

  

Janus High Yield Fund

  

Janus Multi Sector Income Fund

  

Janus Real Return Fund

  

Janus Short Term Bond Fund

  

JC Penney Corporation Inc Pension Plan Trust

  

Jefferson Mill CLO, Ltd.

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

JMP Credit Advisors CLO II Ltd

  

JMP Credit Advisors CLO III Ltd

  

JNL Blackrock Global Long Short Credit Fund

  

JNL Multi-Manager Alternative Fund

  

JNL PPM America Floating Rate Income Fund, a series of the JNL Series Trust

  

JNL PPM America Long Short Credit Fund

  

JNL/Doubleline Shiller Enhanced CAPE Fund

  

JNL/FPA Doubleline Flexible Allocation Fund

  

JNL/Neuberger Berman Strategic Income Fund

  

JNL/PIMCO Credit Income Fund

  

John Hancock Funds II Investment Quality Bond Fund

  

John Hancock Funds II Spectrum Income Fund

  

John Hancock Pension Plan

  

John Hancock Variable Insurance Trust Investment Quality Bond Trust

  

John Hancock Variable Insurance Trust New Income Trust

  

Johnson Controls Master Pension Trust

  

JP Morgan Core Plus Bond Fund

  

JPMBI re BlackRock BankLoan Fund

  

JPMC Retirement Plan Brigade Bank Loan

  

JPMorgan Chase 401K Plan

  

JPMorgan Chase Bank NA As Trustee of the JPMorgan Chase Retirement Plan

  

JPMorgan Chase Bank, N.A. as Directed Trustee of the JPMorgan Chase Retirement
Plan

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

JPMorgan Floating Rate Income Fund

  

JPMorgan Global Allocation Fund

  

JPMorgan Global Bond Opportunities Fund

  

JPMorgan High Yield Fund

  

JPMorgan Income Builder Fund

  

Kaiser Foundation Hospitals

  

Kaiser Foundation Hospitals- AllianceBernstein

  

Kaiser Foundation Hospitals by Ares Management

  

Kaiser Foundation Hospitals by Sankaty Advisors LLC

  

Kaiser Permanente Group Trust

  

Kaiser Permanente Group Trust

  

Kaiser Permanente Group Trust by Bain Capital Credit

  

Kaiser Permanente Group Trust by Sound Point

  

Kansas Public Employees Retirement System

  

Kapitalforeningen Industriens Pension Portfolio, Investment Grade Obligationer I

  

Kapitalforeningen Unipension Invest High Yield Obligationer

  

KDB Bank Europe Ltd.

  

Kentucky Retirement System Shenkman Pension Account

  

Kentucky Retirement Systems Shenkman Insurance Fund Account

  

Kentucky Teachers Retirement System Insurance Trust Fund

  

Kern County Employees Retirement Association

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

Keuka Park CLO Ltd

  

Kingsland VI

  

KINGSLAND VII

  

Kitty Hawk CLO 2015 1 LLC

  

KKR CLO 10 Ltd.

  

KKR CLO 11 Ltd.

  

KKR CLO 12 Ltd

  

KKR CLO 13 Ltd.

  

KKR CLO 14 Ltd

  

KKR CLO 9 LTD

  

KKR Financial CLO 2012-1 Ltd

  

KKR Financial CLO 2013 1 Ltd

  

KKR FINANCIAL CLO 2013 2 LTD

  

KKR JP Loan Fund 2015 a Series Trust of Multi Manager Global Investment

  

KP Fixed Income Fund

  

KVK CLO 2012-2 LTD

  

KVK CLO 2013 1 LTD

  

KVK CLO 2013 2 Ltd

  

KVK CLO 2014 1 Ltd

  

KVK CLO 2014-2 Ltd

  

KVK CLO 2014-3 Ltd

  

KVK CLO 2015-1 LTD.

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

KVK CLO 2015-2 Ltd

  

Lake Loan Funding LLC

  

Lancashire Insurance Company Limited

  

LCM XII Limited Partnership

  

LCM XIII Limited Partnership

  

LCM XIV Limited Partnership

  

LCM XIX Limited Partnership

  

LCM XV Limited Partnership

  

LCM XVI Limited Partnership

  

LCM XVII Limited Partnership

  

LCM XVIII Limited Partnership

  

LCM XX Limited Partnership

  

LCM XXI Limited Partnership

  

Lexington Insurance Company

  

Limerock CLO II Ltd

  

Limerock CLO III, Ltd.

  

Lincoln Variable Insurance Products Trust LVIP Delaware Foundation Aggressive
Allocation

  

Lincoln Variable Insurance Products Trust LVIP Delaware Foundation Conservative
Allocation

  

Lincoln Variable Insurance Products Trust LVIP Delaware Foundation Moderate
Allocation

  

Linde Pension Plan Trust

  

Lloyds Bank Pension Scheme No 1

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

Lloyds Bank Pension Scheme No 2

  

Lloyds Bank Pension Scheme No. 1

  

Lloyds Bank Pension Scheme No. 2

  

Lockheed Martin Corporation Master Retirement Trust

  

Lockwood Grove CLO, Ltd.

  

Logan Circle Partners Core Plus Fund

  

Lord Abbett Bank Loan Trust

  

Lord Abbett Investment Trust Lord Abbett Floating Rate Fund

  

Lord Abbett Investment Trust Lord Abbett Inflation Focused Fund

  

Lord Abbett Investment Trust Lord Abbett Short Duration Income Fund

  

Lord Abbett Passport Portfolios Plc—Lord Abbett Short Duration Income Fund

  

Lord Abbett Series Fund, Inc.—Short Duration Income Portfolio

  

Lord Abbett Short Duration Credit Trust

  

Los Angeles County Employees Retirement Association

  

Los Angeles County Employees Retirement Association by Principal Global
Investors LLC

  

Louisiana State Employees’ Retirement System

  

Louisiana State Employees’ Retirement System

  

Louisiana State Employees Retirement System by JPMorgan Asset Management Inc

  

Lucuma Funding ULC

  

LVIP Delaware Diversified Floating Rate Fund

  

LVIP Global Income Fund

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

LVIP Goldman Sachs Income Builder Fund

  

LVIP JPMorgan High Yield Fund

  

LVIP PIMCO Low Duration Bond Fund

  

Mackay Shields Defensive Bond Arbitrage Fund LTD

  

MacKay Shields High Yield Active Core Fund LP

  

MacKay Short Duration High Yield Fund

  

Mackenzie Core Plus Canadian Fixed Income ETF

  

Mackenzie Core Plus Global Fixed Income ETF

  

Mackenzie Floating Rate Income ETF

  

Mackenzie Floating Rate Income Fund

  

Mackenzie Strategic Income Fund

  

Mackenzie Unconstrained Fixed Income Fund

  

Macquarie Bank Limited

  

Madison Park Funding X, Ltd.

  

Madison Park Funding XI, Ltd.

  

Madison Park Funding XII, Ltd.

  

Madison Park Funding XIII Ltd

  

Madison Park Funding XIV Ltd

  

Madison Park Funding XIX Ltd

  

Madison Park Funding XV Ltd

  

Madison Park Funding XVI Ltd.

  

Madison Park Funding XVII Ltd.

  

Madison Park Funding XX Ltd

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

Madison Park Funding XXII Ltd

  

Madison Park Fundng XVIII, Ltd.

  

Magnetite IX Limited

  

Magnetite VI, Limited

  

Magnetite VII, Limited

  

Magnetite VIII, Limited

  

Magnetite XI, Limited

  

Magnetite XII, Ltd

  

Magnetite XIV, Limited

  

Magnetite XV, Limited

  

Magnetite XVI Limited

  

Magnetite XVII Limited

  

MainStay Floating Rate Fund a Series of MainStay Funds Trust

  

Mainstay Income Builder Fund

  

Mainstay VP Floating Rate Portfolio a Series of Mainstay VP Funds Trust

  

Mainstay VP Income Builder Portfolio a series of Mainstay VP Funds Trust

  

MainStay VP Janus Balanced Portfolio

  

MainStay VP Unconstrained Bond Portfolio

  

Mammoth Funding ULC by The Bank of Nova Scotia

  

Marathon CLO IX Ltd

  

Marathon CLO V Ltd

  

Marathon CLO VI Ltd

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

Marathon CLO VII Ltd

  

Marathon CLO VIII LTD.

  

Marea CLO, Ltd.

  

Maryland State Retirement and Pension System

  

Maryland State Retirement and Pension System by Neuberger

  

Massachusetts Mutual Life Insurance Company

  

Massachusetts Mutual Life Insurance Company

  

Master Pension Trust of CSX Corporation and Affiliated Companies sponsored by
CSX Corporation

  

Mathena Investments LLC

  

Matignon Derivatives Loans

  

Matignon Leveraged Loans LTD

  

MD Bond Fund

  

MDPIM Canadian Bond Pool

  

MDPIM Canadian Long Term Bond Pool

  

Medtronic Holding Switzerland G.M.B.H

  

Medtronic Holding Switzerland GmbH

  

Menard Inc

  

Menard, Inc

  

Mercer Field CLO LP

  

Mercer Multi-Asset Growth Fund

  

Meridian Bank

  

Met Investors Series Trust Blackrock High Yield Portfolio

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

Met Investors Series Trust Met/Eaton Vance Floating Rate Portfolio

  

Met Investors Series Trust-Met/Franklin Low Duration Total Return Portfolio

  

MetLife Insurance Company USA

  

Metropolitan Commercial Bank

  

Metropolitan Employee Benefit System

  

Metropolitan Life Insurance Company

  

Metropolitan Life Insurance Company

  

Metropolitan Life Insurance Company SA 729

  

Metropolitan Life Insurance Company Separate Account No 558

  

Metropolitan Property and Casualty Ins Co

  

Metropolitan Series Fund WMC Balanced Portfolio

  

Metropolitan Tower Life Insurance Company

  

Metropolitan West Floating Rate Income Fund

  

Microsoft Global Finance Ltd

  

Midwest Operating Engineers Pension Fund

  

Mill Creek CLO II LTD

  

Milton Hershey School Trust

  

Mockingbird Corporate Loan Opportunity Fund, LP

  

Modern Bank NA

  

Montana Board of Investments

  

Montpelier Investments Holdings LTD

  

Mt Whitney Securities Inc

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

Mt Whitney Securities L.L.C.

  

Multi Manager Global Investment Trust—PIMCO Cayman Bank Loan Libor Plus Fund JPY
Hedge

  

Multi Sector Value Bond Fund

  

Multi-Credit SPV S.a.r.l.

  

Municipal Employees Annuity and Benefit Fund of Chicago by Symphony Asset
Management LLC

  

Muzinich & Co (Ireland) Limited for the account of Muzinich Transatlanticyield
Fund

  

Muzinich & Co., (Ireland) Limitied FTA Muzinich EmergingMarketsShortDuration
Fund

  

Muzinich &Co. (Ireland) Limited for the account Muzinich Enhancedyield Fund

  

Muzinich and Co Ireland Limited for the Account of Muzinich Loan Fund

  

Muzinich and Co Ireland Limited for the Account of Muzinich Loan Fund Plus

  

Muzinich Short Duration High Yield

  

MY-PIMCO US Blended Credit Fund

  

National Electrical Benefit Fund

  

National Pension Service

  

National Railroad Retirement Investment Trust by BlueBay Asset Management

  

National Railroad Retirement Investment Trust by JPMorgan

  

National Rural Electric Cooperative Association

  

National Union Fire Insurance Company of Pittsburgh, PA

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

NB Global Floating Rate Income Fund Limited

  

NB Short Duration High Yield Fund

  

Nebraska Investment Council

  

Nelder Grove CLO, Ltd.

  

Nestle in the USA Pension Trust by PIMCO

  

Neuberger Berman CLO XII, LTD

  

Neuberger Berman CLO XIV LTD

  

Neuberger Berman CLO XIX, Ltd

  

Neuberger Berman CLO XV Ltd.

  

Neuberger Berman CLO XVI, Ltd

  

Neuberger Berman CLO XVII LTD

  

Neuberger Berman CLO XVIII Ltd

  

Neuberger Berman CLO XX Ltd

  

Neuberger Berman CLO XXI Ltd

  

Neuberger Berman Floating Rate Income Fund

  

Neuberger Berman High Income Bond Fund

  

Neuberger Berman High Income Fund LLC

  

Neuberger Berman High Yield Bond Fund

  

Neuberger Berman High Yield Strategies Fund

  

Neuberger Berman Investment Funds II PLC

  

Neuberger Berman Investment Funds PLC

  

Neuberger Berman Senior Floating Rate Income Fund LLC

  

Neuberger Berman Short Duration High Income Fund

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

Neuberger Berman Strategic Income Fund

  

Neuberger Berman US Strategic Income Fund

  

New Island Capital III LP

  

New Mexico State Investment Council

  

New Mexico State Investment Council

  

New York Life Insurance and Annuity Corporation

  

New York Life Insurance Company

  

New York Life Insurance Company GP—Portable Alpha

  

New York Life Insurance Company Guaranteed Products

  

Newfleet CLO 2016-1, Ltd.

  

NewMark Capital Funding 2013-1 CLO Ltd

  

Newmark Capital Funding 2014 2 CLO LTD

  

Nexbank SSB

  

Next Generation Trust Fund

  

NJP Bank Loan Fund 2015 A Series Trust of Multi Manager Global Investment Trust

  

NJP Loan Fund 2016 A Series Trust of Multi Manager Global Investment Trust

  

NN (L) Flex—Senior Loans

  

Nomad CLO LTD

  

Nomura Multi Managers Fund Global Bond by Guggenheim

  

North Dakota State Investment Board

  

North Dakota State Investment Board—Prudential

  

North End CLO, Ltd

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

North Shore University Hospital as sponsor of Northwell Health Cash Balance Plan

  

Northern Multi-Manager High Yield Opportunity Fund

  

Northern Trust Company of Connecticut

  

Northrop Grumman Pension Master Trust by Mackay Shields LLC

  

Northwell Health, Inc.

  

Nuveen Credit Strategies Income Fund

  

Nuveen Diversified Dividend and Income Fund

  

Nuveen Floating Rate Income Fund

  

Nuveen Floating Rate Income Opportunity Fund

  

Nuveen Senior Income Fund

  

Nuveen Short Duration Credit Opportunities Fund

  

Nuveen Symphony Credit Opportunities Fund

  

Nuveen Symphony Dynamic Credit Fund

  

Nuveen Symphony Floating Rate Income Fund

  

Nuveen Symphony High Yield Bond Fund

  

Nuveen Tax-Advantaged Total Return Strategy Fund

  

NYLIAC Separate Account 70_A01

  

NZCG Funding 2 Limited

  

NZCG Funding LTD

  

OCA OHA Credit Fund LLC

  

Ocean Trails CLO IV

  

Ocean Trails CLO V

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

Ocean Trails CLO VI

  

OCP CLO 2013-3, Ltd.

  

OCP CLO 2013-4, Ltd

  

OCP CLO 2014-5 Ltd.

  

OCP CLO 2014-6 LTD

  

OCP CLO 2014-7, Ltd

  

OCP CLO 2015-10, Ltd.

  

OCP CLO 2015-8 LTD

  

OCP CLO 2015-9, Ltd.

  

OCP CLO 2016-11, Ltd.

  

Octagon Investment Partners 26, Ltd

  

Octagon Investment Partners 24, Ltd

  

Octagon Investment Partners 25, Ltd.

  

Octagon Investment Partners 27 Ltd

  

Octagon Investment Partners XIV LTD

  

Octagon Investment Partners XIX Ltd

  

Octagon Investment Partners XV, Ltd

  

Octagon Investment Partners XVI, Ltd

  

Octagon Investment Partners XVII, Ltd.

  

Octagon Investment Partners XVIII Ltd

  

Octagon Investment Partners XX Ltd

  

Octagon Investment Partners XXI, Ltd.

  

Octagon Investment Partners XXII, Ltd.

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

Octagon Investment Partners XXIII Ltd

  

Octagon Loan Funding Ltd.

  

Octagon Senior Secured Credit Master Fund LTD

  

Offshore Index Fund US Senior Secured Loan 100 Master Fund SP

  

OFSI Fund V LTD

  

OFSI Fund VII, Ltd.

  

Oglethorpe Power Corporation

  

OHA Credit Partners XI, Ltd

  

OHA Credit Partners XII Ltd

  

OHA Custom Multi Sector Credit Master Fund LP

  

OHA Diversified Credit Strategies Fund Master, L.P.

  

OHA Diversified Credit Strategies Fund Parallel LP

  

OHA Diversified Credit Strategies Master Fund (Parallel II) LP

  

OHA Diversified Credit Strategies Tractor Master Fund LP

  

OHA Finlandia Credit Fund, LP

  

OHA S.C.A., SICAV-SIF

  

Ohio Police and Fire Pension Fund

  

Ohio Police and Fire Pension Fund

  

Ohio Police and Fire Pension Fund

  

Ohio Police and Fire Pension Fund by Pacific Investment Management

  

OhioHealth Corporation

  

Oncor Retirement Plan Trust

  

Open World plc

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

OPSEU (Ontario Public Service Empolyees Union) Pension Plan Trust Fund

  

Optimum Fund Trust Optimum Fixed Income Fund

  

Optimum Trust Optimum Fixed Income Fund

  

Optum Bank, Inc.

  

Orange County Employees Retirement System

  

Oregon Public Employees Retirement Fund by Oak Hill Advisors

  

Orizaba, LP

  

OZ Institutional Income Master Fund Ltd

  

OZLM Funding II, Ltd.

  

OZLM Funding III LTD

  

OZLM Funding IV, Ltd

  

OZLM Funding V, Ltd

  

OZLM Funding, Ltd.

  

OZLM IX, Ltd.

  

OZLM VI, Ltd

  

OZLM VII, Ltd.

  

OZLM VIII, Ltd.

  

OZLM XI Ltd

  

OZLM XII Ltd

  

OZLM XIII, Ltd.

  

OZLM XIV, Ltd

  

Pacholder High Yield Fund Inc

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

Pacific Asset Management Bank Loan Fund LP

  

Pacific Asset Management Senior Loan Fund

  

Pacific Beacon Life Reassurance Inc.

  

Pacific Coast Bankers’ Bank

  

Pacific Funds Core Income

  

Pacific Funds Floating Rate Income

  

Pacific Funds Limited Duration High Income

  

Pacific Funds Short Duration Income

  

Pacific Life Insurance Company (for IMDBKLNS Account)

  

Pacific Select Fund Core Income Portfolio

  

Pacific Select Fund Floating Rate Income Portfolio

  

Palmer Square CLO 2013 2 LTD

  

Palmer Square CLO 2013-1 LTD

  

Palmer Square CLO 2015-1, Ltd.

  

Palmer Square CLO 2015-2, Ltd

  

Palmer Square Loan Funding 2016-1 Ltd

  

Palmer Square Loan Funding 2016-2 Ltd

  

Parallel 2015-1 Ltd.

  

PBI Stable Loan Fund a series trust of MYL Investment Trust

  

Penn Capital Senior Floating Rate Income Fund

  

Penn Institutional Loan Common Master Fund LP

  

Pension Benefit Guaranty Corporation

  

Pension Benefit Guaranty Corporation

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

Pension Plan of North Carolina Baptist Hospital Trust

  

Pension Plan of the United Church of Canada, The

  

Pensiondanmark Pensionsforsikringsaktieselskab

  

PensionDanmark Pensionsforsikringsaktieselskab by Guggenheim

  

Pensiondanmark Pensionsforsikringsaktieselskab by Highland Capital Management LP

  

PensionDanmark Pensionsforsikringsaktieselskab by Mackay Shields LLC

  

Perkins Value Plus Income Fund

  

Permanens Capital Floating Rate Fund LP

  

PF Floating Rate Loan Fund

  

PIMCO Bermuda Trust II PIMCO Bermuda Income Fund M

  

PIMCO Bermuda Trust II: PIMCO Bermuda Bank Loan Fund (M)

  

PIMCO Canada Unconstrained Bond Trust

  

PIMCO Cayman Bank Loan LIBOR Plus Fund JPY Hedge Series 2 A Series Trust of
Multi Manager Global Investment Trust

  

PIMCO Cayman Global Credit Alpha Fund

  

PIMCO Cayman Loan LIBOR Plus Fund JPY Hedge Series 3 A Series Trust of Multi
Manager Global Investment Trust

  

PIMCO Cayman SPC Limited PIMCO Cayman Unconstrained Bond Segregated Portfolio

  

PIMCO Cayman Trust Pimco Cayman Bank Loan Fund

  

PIMCO EM Fundamental IndexPLUS TR Strategy Fund

  

PIMCO Emergin Markets Stocksplus AR Fund LLC

  

PIMCO Fixed Income Source ETFS PLC PIMCO Low Duration US Corporate Bond
SourceUCITS ETF

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

PIMCO Fixed Income Source ETFs PLC PIMCO US Dollar Short Maturity Source UCITS
ETF

  

PIMCO Fundamental Advantage Total Return Strategy

  

PIMCO Funds Global Investors Series plc EM Fundamental Index StocksPLUS Fund

  

PIMCO Funds Global Investors Series plc Global Fundamental Index StocksPLUS Fund

  

PIMCO Funds Global Investors Series PLC Global Investment Grade Credit Fund

  

PIMCO Funds Global Investors Series PLC Low Duration Global Investment Grade
Credit Fund

  

PIMCO Funds Global Investors Series PLC Stocks Plus Fund

  

PIMCO Funds Global Investors Series PLC Total Return Bond Fund

  

PIMCO Funds Global Investors Series PLC Unconstrained Bond Fund

  

PIMCO Funds Global Investors Series plc: Income Fund

  

PIMCO Funds Global Investors Series PLC; US Short-Term Fund

  

PIMCO Funds Ireland PLC PIMCO Senior Loan Fund

  

PIMCO Funds PIMCO RAE Fundamental Plus Fund

  

PIMCO Funds PIMCO RAE Fundamental Plus International Fund

  

PIMCO Funds PIMCO RAE Low Volatility Plus EMG Fund

  

PIMCO Funds PIMCO RAE Low Volatility PLUS Fund

  

PIMCO Funds PIMCO Small Cap StockPLUS AR Strategy Fund

  

PIMCO Funds PIMCO Total Return Fund IV

  

PIMCO Funds PIMCO Worldwide Long/Short Fundamental Strategy Fund

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

PIMCO Funds: PIMCO Income Fund

  

PIMCO Funds: Long-Term Credit Fund

  

PIMCO Funds: PIMCO Intl Low Vol. RAFI®-PLUS

  

PIMCO Funds: PIMCO Senior Floating Rate Fund

  

PIMCO Funds: PIMCO Stocksplus® Absolute Return Fund

  

PIMCO Funds: PIMCO Stocksplus® AR Short Strategy Fund

  

PIMCO FUNDS: Private Account Portfolio Series—High Yield Portfolio

  

PIMCO Funds: Private Account Portfolio Series Long Duration Corporate Bond
Portfolio

  

PIMCO Funds: Private Account Portfolio Series: PIMCO Senior Floating Rate
Portfolio

  

PIMCO International Stocks Plus TR Strategy Fund Unhedged

  

PIMCO International Stocksplus AR Strategy Fund US Dollar Hedged

  

PIMCO Investment Grade Corporate Bond Fund

  

PIMCO Large Cap Stockplus Absolute Return Fund

  

PIMCO Luxembourg Trust—Global Investments Grade Credit Fund

  

PIMCO Select Funds plc Unconstrained Bond Fund

  

PIMCO Short Term Fund

  

PIMCO Small Company Fundamental IndexPLUS TR Strategy Fund

  

PIMCO Stocksplus Fund

  

PIMCO Total Return Fund

  

PIMCO Unconstrained Bond Fund

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

PIMCO Unconstrained Bond Fund Canada

  

PIMCO Unconstrained Bond Portfolio

  

PIMCO Unconstrained Tax Managed Bond Fund

  

PIMCO US Credit Fund

  

PIMCO Variable Insurance Trust Short Term Portfolio

  

PIMCO Worldwide Fundamental Advantage TR Strategy Fund

  

PineBridge Global Funds—PineBridge Global Dynamic Asset Allocation Fund

  

Pinebridge SARL

  

PineBridge Senior Secured Loan Fund Ltd.

  

Pinnacle Park CLO, Ltd.

  

Pinnacol Assurance

  

Pioneer Bond Fund

  

Pioneer Classic Balanced Fund

  

Pioneer Floating Rate Fund

  

Pioneer Floating Rate Trust

  

Pioneer Investments Diversified Loans Fund

  

Pioneer Multi Asset Ultra Short Income Fund

  

Pioneer Short Term Income Fund

  

Pioneer Solutions SICAV-Global Floating Rate Income

  

PK-SSL Investment Fund Limited Partnership

  

Plumbers and Pipefitters National Pension Fund

  

PNM Resources, Inc Master Trust Agreement for Defined Benefit Plans

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

Policeman’s Annuity and Benefit Fund of Chicago

  

Pool Reinsurance Company Limited

  

Post Intermediate Term High Yield Fund

  

Post Intermediate Term High Yield Fund ,LP

  

Post Limited Term High Yield Master Fund LP

  

Post Senior Loan Master Fund LP

  

Post Short Duration High Yield Fund

  

PowerShares Senior Loan Portfolio

  

PPF Nominee 2 BV

  

PPG Industries Inc Pension Plan Trust by Blackstone/GSO

  

PPL Services Corporation Master Trust

  

Pramerica Global Loan Opportunities Limited

  

Pramerica Loan Opportunities Limited

  

Preferred Mutual Insurance Company

  

Principal Funds Inc—Diversified Real Asset Fund

  

Principal Funds Inc—Dynamic High Yield Explorer Fund

  

Principal Funds Inc—High Yield Fund I by JPMorgan

  

Principal Funds Inc Global Diversified Income Fund

  

Principal Funds Inc High Yield Fund

  

Principal Funds, Inc.—Core Plus Bond Fund

  

Principal Global Investors Collective Investment Trust Core Plus Bond Fund

  

Principal Global Investors Trust-High Yield Fixed Income Fund

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

Principal Global Opportunities Series p.l.c. Global Floating Rate High Income
Fund

  

Principal Investors Fund Inc High Yield Fund

  

Principal Life Insurance Co for (Principal Life Insurance Company, DBA Principal
PFG LDI Separate Account)

  

Principal Life Insurance Company

  

Principal Life Insurance Company d/b/a PLIC—PPIO LDI Sep. Account

  

Principal Life Insurance Company dba Principal Core Plus Bond Separate Account

  

Principal Life Insurance Company on behalf of One or More Separate Accounts DBA
Principal Life Insurance Company – Guaranteed Separate Account 01

  

Principal Variable Contracts Funds Inc—Core Plus Bond Account

  

Principal Variable Contracts Funds Inc Balanced Account

  

Private Account Portfolio Series Investment Grade Corporate Portfolio by PIMCO

  

Providence Health & Services Investment Trust—Bank Loans Portfolio

  

Prudential Bank Loan Fund of the Prudential Trust Company Collective Trust

  

Prudential Investment Portfolios Inc 14—Prudential Floating Rate Income Fund

  

Prudential Investment Portfolios, Inc 17—Prudential Total Return Bond Fund Inc

  

Prudential Series Fund Conservative Balanced Portfolio

  

Public Employees Retirement Association of New Mexico by Guggenheim

  

Public Employees Retirement System of Ohio

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

Public Employees Retirement System of Ohio by Neuberger Berman Fixed Income LLC

  

Putnam Absolute Return 300 Fund

  

Putnam Floating Rate Income Fund

  

Qualcomm Global Trading Pte Ltd

  

Quamvis SCA, SICAV—FIS

  

R3 Capital Partners Master LP

  

Race Point IX CLO, Limited

  

Race Point VI CLO, Limited

  

Race Point VII CLO, Limited

  

Race Point VIII CLO Limited

  

Race Point X CLO Ltd

  

Raymond James Bank, N. A.

  

Raytheon Master Pension Trust

  

RBC BlueBay Total Return Credit Fund

  

Recette CLO Ltd

  

Red Fox Funding LLC

  

Reed Elsevier US Retirement Plan

  

Regatta II Funding LP

  

Regatta III Funding Ltd.

  

Regatta IV Funding Ltd

  

Regatta V Funding Ltd.

  

Regatta VI Funding Ltd.

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

Regence Bluecross Blueshield of Oregon

  

Regence Bluecross Blueshield of Utah

  

Regence Blueshield

  

Regence Blueshield of Idaho

  

Remuda Capital Management Ltd

  

Renaissance Floating Rate Income Fund

  

Renaissance Investment Holdings Ltd

  

Renaissance U.S. Dollar Corporate Bond Fund

  

Retirement Annuity Plan for Employees of the Army and Air Force Exchange Service

  

Rio Tinto America master Retirement Trust

  

Riversource Life Insurance Company

  

RLI Insurance Company

  

ROCKWELL COLLINS MASTER TRUST

  

Royal Bank of Scotland Group Pension Fund (The)—Sankaty

  

RS Floating Rate Fund

  

RSUI Indemnity Company

  

Rush University Medical Center Master Retirement Trust

  

Russell Institutional Funds LLC Russell Core Bond Fund by Logan Circle Partners

  

Russell Institutional Funds LLC Russell Multi Asset Core Plus Fund

  

Russell Investment Company PLC

  

Russell Investment Company Russell Global Opportunistic Credit Fund

  

Russell Investment Company Russell Multi-Strategy Income Fund

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

Russell Investment Company Russell Short Duration Bond Fund

  

Russell Investment Funds Core Bond Fund by Logan Circle Partners

  

Russell Multi-Manager Bond Fund

  

Russell Qualifying Investor Alternative Investment Funds PLC

  

Russell Strategic Bond Fund

  

SAEV Masterfonds Wellington Global High Yield

  

Safety Insurance Company

  

Sainsbury’s Pension Scheme, The

  

Salem Fields CLO Ltd.

  

San Francisco City and County Employees Retirement System

  

Sankaty High Income Partnership LP

  

Sankaty Managed Account (FSS) LP

  

Sankaty Managed Account TCCC, LP

  

Sankaty Rio Grande FMC, L.P.

  

Sankaty Senior Loan Fund LP

  

Sankaty Senior Loan Fund Public Limited Company

  

Sankaty Senior Loan Fund SRI LP

  

Sanofi-Aventis US Savings Master Trust

  

Saranac CLO 1 Limited

  

Saranac CLO II Limited

  

Saranac CLO III Limited

  

SC PRO Loan VII Limited

  

SC Pro Loan VII Ltd

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

Schlumberger Group Trust

  

Schlumberger Group Trust by Neuberger Berman

  

SCOF-2 Ltd.

  

Scotia Private American Core-Plus Bond Pool

  

Sears Holdings Pension Trust

  

Sears Holdings Pension Trust by Mackay Shields LLC

  

Seasons Series Trust—Diversified Fixed Income Portfolio

  

Security Benefit Life Insurance Company

  

SEI Global Master Fund PLC the SEI High Yield Fixed Income Fund

  

SEI Institutional Investments Trust High Yield Bond Fund

  

SEI Institutional Investments Trust Opportunistic Income Fund

  

SEI Institutional Managed Trust Enhanced Income Fund by Ares Management LLC

  

SEI Institutional Managed Trust High Yield Bond Fund by Ares Management LLC

  

SEI Institutional Managed Trust Multi Asset Income Fund

  

Selkirk Park CLO, Ltd

  

Sempra Energy Defined Benefit Master Trust

  

Seneca Park CLO, Ltd

  

Senior Debt Portfolio

  

Senior Secured Floating Rate Loan Fund

  

Senior Secured Loan Fund the Initial Series Trust of GIM Trust 2

  

Sentry Insurance a Mutual Company

  

Seven Sticks CLO Ltd

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

Shackleton 2013 III CLO LTD

  

Shackleton 2013 IV CLO Ltd

  

Shackleton 2014 VI CLO LTD

  

Shackleton 2014-V Ltd

  

Shackleton 2015 VII CLO, Ltd

  

Shackleton 2015 VIII CLO, Ltd

  

Shackleton 2015-IX CLO Ltd

  

Shackleton I CLO LTD.

  

Shackleton II CLO LTD

  

Shell Pension Trust—Shell Oil Company

  

Shell Pension Trust by Logan Circle Partners LP

  

Shenkman Finsbury Short Duration High Income Fund

  

Shenkman Floating Rate High Income Fund

  

Shenkman Short Duration High Income Fund

  

Sheridan Square CLO, Ltd.

  

Sheriffs Pension and Relief Fund

  

Shriners Hospitals for Children

  

Silver Creek CLO Ltd

  

Silver Spring CLO Ltd.

  

Silvermore CLO Ltd.

  

Smithfield Foods Master Trust

  

Societe Generale

  

Societe Generale

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

Sonoma County Employees Retirement Association

  

Sound Harbor Loan Funds 2014-1 Ltd

  

Sound Point CLO II LTD

  

Sound Point CLO III, LTD

  

Sound Point CLO IV, Ltd.

  

Sound Point CLO IX Ltd

  

Sound Point CLO V, Ltd.

  

Sound Point CLO VI, Ltd.

  

Sound Point CLO VII Ltd

  

Sound Point CLO VIII, Ltd.

  

Sound Point CLO X Ltd

  

Sound Point CLO XI, Ltd.

  

Sound Point Senior Floating Rate Master Fund LP

  

Sound Retirement Trust

  

South Carolina Retirement Systems Group Trust

  

SSD Loan Funding LLC

  

SSF Trust

  

SSM Health Care Portfolio Management Company

  

St. Luke’s Health System Retirement Plan

  

State Bank of India Chicago Branch

  

State of Hawaii Employees’ Retirement System

  

State of Nebraska

  

State of New Mexico State Investment Council

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

State of Ohio Bureau of Workers Compensation

  

State Retirement and Pension System of Maryland

  

State Street Bank and Trust Company

  

State Street DoubleLine Total Return Tactical Portfolio

  

State Universities Retirement System

  

Stavros S Niarchos Foundation For Charity

  

Steele Creek CLO 2014 1 LTD

  

Steele Creek CLO 2015-1, Ltd.

  

Steele Creek CLO 2016 1

  

Stellar Performer Global Series Series G Global Credit

  

Stewart Park CLO, Ltd.

  

Stichting Bedrijfspensioenfonds Voor De Agrarische En Voedselvoorzieningshandel

  

STICHTING BEDRIJFSTAKPENS Voor Het BEROEPSVERVOER Over De WEG

  

Stichting Bedrijfstakpensioenfonds voor het Beroepsvervoer over de Weg

  

Stichting Bedrijfstakpensioenfonds voor het Beroepsvervoer over de weg

  

Stichting Bedrijfstakpensioenfonds Voor Het Beroepsvervoer Over De Weg by
Pacific Investment Management Co LLC

  

Stichting Bedrijfstakpensioenfonds voor hetSchilders—Afwerkings—en
Glaszetbedrijf

  

Stichting Blue Sky Active Fixed Income US Leveraged Loan Fund

  

Stichting Blue Sky Active Fixed Income US Leveraged Loan Fund by THL Credit

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

Stichting Pensioenfonds Medische Specialisten by Pioneer Investments

  

Stichting PGGM Depositary

  

Stichting PGGM Depositary

  

Stock Yards Bank & Trust Company

  

StocksPLUS, L.P.

  

StocksPlust Sub-Fund B, LLC

  

Strategic Income Opportunities Bond Fund

  

Sudbury Mill CLO, Ltd.

  

Sumitomo Mitsui Trust Bank, Limited, New York Branch

  

Sun Life Assurance Company of Canada

  

SunAmerica Income Funds—SunAmerica Flexible Credit Fund

  

SunAmerica Senior Floating Rate Fund Inc

  

Sunsuper Pooled Superannuation Trust by Sankaty Advisors LLC

  

SunTrust Bank

  

Superannuation Funds Management Corporation of South Australia

  

Sussex Insurance Company

  

Swiss Capital Alternative Strategies 7 Funds SPC

  

Swiss Capital PRO Loan III Plc

  

Swiss Capital Pro Loan III PLC

  

Swiss Capital Pro Loan III PLC By CVC Credit Partners

  

Swiss Capital PRO Loan V PLC

  

Swiss Capital Pro Loan V PLC by CVC Credit Partners

  

Swiss Capital PRO Loan VIII PLC

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

Swiss Capital Pro Loan VIII PLC

  

Symmetry Canadian Bond Fund

  

Symphony Alternative Investment Funds SICAV SIF Symphony US Senior Loan Fund

  

Symphony CLO XI Limited Partnership

  

Symphony CLO XII, Ltd

  

Symphony CLO XIV, Ltd.

  

Symphony CLO XV, Ltd

  

Symphony CLO XVI Ltd

  

Symphony Credit Opportunities Fund LP

  

Symphony Senior Loan Master Fund, Ltd

  

T Rowe Price Bond Trust I

  

T Rowe Price Floating Rate Fund, Inc.

  

T. Rowe Price Floating Rate Multi-Sector Account Portfolio

  

T. Rowe Price Funds Series II SICAV

  

T. Rowe Price Global High Income Bond Fund

  

T. Rowe Price Institutional Core Plus Fund

  

T. Rowe Price Institutional Floating Rate Fund

  

T. Rowe Price New Income Fund Inc.

  

TCI-Flatiron 2016-1 Ltd

  

Teachers Insurance and Annuity Association of America

  

Teachers Retirement System of Louisiana

  

Teachers’ Retirement System of the State of Illinois

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

Teachers’ Retirement System of the State of Kentucky

  

TECO Enery Group Retirement Plan

  

Telos CLO 2013 4 Ltd

  

Telos CLO 2013-3, LTD

  

Telos CLO 2014-5, Ltd

  

Telos CLO 2014-6 LTD

  

Texas Prepaid Higher Education Tuition Board

  

Thacher Park CLO Ltd

  

The Boeing Company Employee Retirement Plans Master Trust by PIMCO

  

The Campbell Pension Plans Master Retirement Trust by PIMCO

  

The City of New York Group Trust

  

The Coca-Cola Company Master Retirement Trust

  

The Dreyfus Laurel Funds Trust—Dreyfus High Yield Fund

  

The Dreyfus Laurel Funds, Inc—Dreyfus Opportunistic Fixed Income Fund

  

The Eaton Corporation Master Retirement Trust

  

The Hartford Floating Rate High Income Fund

  

The Hartford Investment and Savings Plan Trust

  

The Hartford Short Duration Fund

  

The Hartford Strategic Income Fund

  

The Hartford Total Return Bond Fund

  

The Hartford Unconstrained Bond Fund

  

The New York City Employees’ Retirement

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

The New York City Police Pension Fund

  

The Ohio State University

  

The PNC Financial Services Group, Inc. Pension Plan

  

The Prudential Series Fund—Diversified Bond Portfolio

  

The Prudential Series Fund—Flexible Managed Portfolio

  

The Regence Group Retirement Plan Trust

  

The Society Incorporated By Lloyd’s Act 1871 by the Name of Lloyd’s

  

The Standard Fire Insurance Company

  

The Teachers’ Retirement System of the City of New York

  

The United States Life Insurance Company In the City of New York

  

The Vanderbilt University

  

THL Credit Bank Loan Select Master Fund, a Class of the THL Credit Bank Loan
Select Series Trust I

  

THL Credit Logan JV SPV I LLC

  

THL Credit Wind River 2012-1 CLO Ltd.

  

THL Credit Wind River 2013-1 CLO Ltd.

  

THL Credit Wind River 2013-2 CLO Ltd.

  

THL Credit Wind River 2014 1 CLO Ltd

  

THL Credit Wind River 2014 2 CLO LTD

  

THL Credit Wind River 2014-3 CLO LTD

  

THL Credit Wind River 2015-1 CLO LTD

  

THL Credit Wind River 2015-2 CLO Ltd.

  

THL Credit Wind River 2016-1 CLO Ltd

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

Thrivent Balanced Income Plus Fund

  

Thrivent Balanced Income Plus Portfolio

  

Thrivent Diversd Income Plus Portfolio

  

Thrivent Diversified Income Plus Fund

  

Thrivent Financial Defined Benefit Plan Trust

  

Thrivent Financial for Lutherans

  

Thrivent Growth and Income Plus Fund

  

Thrivent Growth and Income Plus Portfolio

  

Thrivent Income Fund

  

Thrivent Income Portfolio

  

Thrivent Moderate Allocation Fund

  

Thrivent Moderate Allocation Portfolio

  

Thrivent Moderately Aggressive Allocation Fund

  

Thrivent Moderately Aggressive Allocation Portfolio

  

Thrivent Moderately Conservative Allocation Fund

  

Thrivent Moderately Conservative Allocation Portfolio

  

Thrivent Opportunity Income Plus Fund

  

Thrivent Opportunity Income Plus Portfolio

  

TIAA CLO I Ltd

  

TIAA CREF Bond Fund

  

TIAA CREF Bond Plus Fund

  

TIAA CREF Short Term Bond Fund

  

TIAA Global Public Investments, LLC

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

TIAA Stable Value Annuity

  

TICP CLO I LTD

  

TICP CLO II LTD

  

TICP CLO III Ltd

  

TICP CLO IV, Ltd

  

TICP CLO V 2016 1 Ltd

  

TICP CLO V Ltd

  

Touchstone Strategic Trust—Touchstone Credit Opportunities Fund

  

Tralee CLO II LTD

  

Tralee CLO III LTD

  

Transamerica Floating Rate

  

Transamerica Unconstrained Bond

  

Transatlantic Reinsurance Company

  

Treman Park CLO, Ltd.

  

Trinitas CLO I, Ltd

  

Trinitas CLO II, Ltd

  

Trinitas CLO III Ltd

  

Trinitas CLO IV, Ltd

  

Trinitas CLO V Ltd

  

Trinity Health Corporation

  

Trinity Health Corporation

  

Trust for Retiree Medical Dental and Life Insurance Plan of the Army and Air
Force Exchange

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

Trustees of the Estate of Bernice Pauahi Bishop dba Kamehameha Schools

  

Tryon Park CLO LTD

  

Tuolumne Grove CLO Ltd

  

U.S. Bank National Association

  

U.S. Specialty Insurance Company

  

UBS Pace Select Advisors Trust UBS Pace Strategic Fixed Income Investments

  

UniSuper

  

United Food and Commercial Workers International Union Industry Pension Fund By
PIMCO

  

United Healthcare Insurance Company

  

UnitedHealthCare Insurance Company

  

UnitedHealthcare Insurance Company

  

Universal-Investment-Gesellschaft MBH

  

University of Chicago by Logan Circle Partners

  

University of Chicago, The

  

University of Chicago, The

  

University of Missour Endowment Fund

  

University of Missouri

  

University of Missouri Retirement, Disability and Death Benefit Plan

  

Upland CLO, Ltd.

  

US Bank N.A., solely as trustee of the DOLL Trust (for Qualified Institutional
Investors only), (and not in its individual capacity)

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

US Income Strategy Fund of Nikko AM Investment Trust (Cayman)

  

US Loan SV S.a.r.l.

  

USG Corporation Retirement Plan Trust

  

Validus Reinsurance LTD

  

Vantage Trust

  

VantageTrust

  

Variable Annuity Life Insurance Company

  

Variable Insurance Products Fund Floating Rate High Income Portfolio

  

Vermont Pension Investment Committee

  

Vermont Pension Investment Committee

  

Viacom Defined Benefit Master Trust

  

Vibrant CLO II Ltd

  

Vibrant CLO III, Ltd.

  

Vibrant CLO IV Ltd

  

Vibrant CLO, Ltd

  

Virginia College Savings Plan by Shenkman Capital Management Inc

  

Virtus Senior Floating Rate Fund

  

Voya CLO 2012-4, LTD.

  

Voya CLO 2013 1 Ltd

  

Voya CLO 2013 2 Ltd

  

Voya CLO 2013-3 LTD

  

Voya CLO 2014-1, LTD

  

Voya CLO 2014-2 LTD

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

VOYA CLO 2014-3

  

Voya CLO 2014-4 Ltd.

  

Voya CLO 2015-1, Ltd.

  

Voya CLO 2015-2 Ltd

  

Voya CLO 2015-3 Ltd

  

VOYA CLO 2016 1 LTD

  

Voya CLO 2016 2 Ltd

  

Voya Floating Rate Fund

  

Voya Investment Trust Co Plan for Employee Benefit Investment Funds Voya Senior
Loan Fund

  

Voya Prime Rate Trust

  

Voya Senior Income Fund

  

Washington Loan Funding 2015 6 LLC

  

Washington Mill CLO Ltd.

  

Water and Power Employees’ Retirement Plan and Retiree Health Benefits Fund by
Pacific Life

  

Water and Power Employees’ Retirement, Disability, and Death Benefit Insurance
Plan

  

Water and Power Employees’ Retirement, Disability, and Death Benefit Insurance
Plan

  

Waterson Park CLO, Ltd

  

Webster Park CLO Ltd

  

Wellfleet CLO 2015-1, Ltd.

  

Wellfleet CLO 2016-1, Ltd.

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

Welling Trust Company National Association Multiple Common Trust Funds Trust
Unconstrained Core Fixed Income Portofolio

  

Wellington Multi-Sector Credit Fund

  

Wellington Trust Co NA Multiple Collective Invest Funds Trust II Core Bond Plus
High Yield Portfolio

  

Wellington Trust Co, NA Multiple Common Trust Funds Trust-Opportunistic Fixed
Income Allocation Portfolio

  

Wellington Trust Company na Multiple CIF Trust II World Bond Portfolio

  

Wellington Trust Company NA Multiple Collective Investment Funds Trust II, Multi
Sector Credit Portfolio

  

Wellington Trust Company, National Association Multiple Common Trust Funds
Trust, Core Bond Plus/High Yield Bond Portfolio

  

Wellington World Bond Fund

  

Wellmark, Inc

  

Wells Fargo (Lux) Worldwide Fund—U.S. Short-Term High Yield Bond Fund

  

Wells Fargo Bank, N.A.

  

Wells Fargo Multi-Sector Income Fund

  

Wells Fargo Principal Lending LLC

  

Wells Fargo Real Return Portfolio

  

Wells Fargo Short-Term High Yield Bond Fund

  

Wespath Funds Trust

  

Westcott Park CLO, Ltd

  

WESTERN AND SOUTHERN LIFE INSURANCE COMPANY

  

Western World Insurance Company

  



--------------------------------------------------------------------------------

Name of Lender

   Term B-3
Commitment  

Whitehorse IX Ltd

  

WhiteHorse VI, Ltd

  

Whitehorse VII LTD

  

Whitehorse VIII LTD

  

Whitehorse X Ltd.

  

Wilshire Mutual Funds, Inc.—Wilshire Income Opportunities Fund by Doubleline
Capital

  

Wintrust Bank

  

WM Pool Fixed Interest Trust No 7

  

Workers Compensation Fund

  

York CLO 1 Ltd

  

York CLO 2 Ltd

  

York CLO 3 Ltd

  

ZAIS CLO 1, Limited

  

Zais CLO 2, Limited

  

Zais CLO 4, Limited

  

Zais CLO 5 Limited

  

Ziggurat CLO Ltd

  

Zilux Senior Loan Fund

     

 

 

 

Total

   $ 6,595,000,000.00      

 

 

 